Exhibit 10.1
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
SEVENTH AMENDED AND RESTATED
LIQUIDITY AGREEMENT
 
among
 
BUNGE ASSET FUNDING CORP.
 
THE FINANCIAL INSTITUTIONS LISTED
ON THE SIGNATURE PAGES HERETO
 
CITIBANK, N.A.,
as Syndication Agent,


BNP PARIBAS,
as Documentation Agent,


CREDIT SUISSE, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH,
as Documentation Agent,


COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,
as Documentation Agent,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


Dated as of June 11, 2007
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as Lead Arrangers
and Joint Bookrunners
 

 
TABLE OF CONTENTS
 

   
PAGE
ARTICLE I DEFINITIONS
1
SECTION 1.01
Definitions
1
   
ARTICLE II COMMERCIAL PAPER OPERATIONS
2
SECTION 2.01
Issuance of Commercial Paper
2
SECTION 2.02
Commercial Paper Account; Payment of Commercial Paper
2
   
ARTICLE III LIQUIDITY LOANS
3
SECTION 3.01
Liquidity Loans
3
SECTION 3.02
The Liquidity Loan Notes
9
SECTION 3.03
Interest.
10
SECTION 3.04
Responsibilities of Each Liquidity Bank
11
SECTION 3.05
Confirming Letters of Credit
11
   
ARTICLE IV OTHER CREDIT TERMS
11
SECTION 4.01
Fees.
11
SECTION 4.02
Termination or Reduction of the Aggregate Liquidity Commitment
12
SECTION 4.03
Extensions of the Aggregate Liquidity Commitment
13
SECTION 4.04
Proceeds
15
SECTION 4.05
Increased Costs; Capital Adequacy
15
SECTION 4.06
Taxes
18
SECTION 4.07
Addition, Removal and Downgrading of Liquidity Banks
18
SECTION 4.08
Illegality
19
SECTION 4.09
Unavailability of LIBOR Liquidity Loans
19
   
ARTICLE V PAYMENTS
20
SECTION 5.01
Payments on Non Business Days
20
SECTION 5.02
Prepayments
20
SECTION 5.03
Cash Collateral Account
20
SECTION 5.04
Method and Place of Payment, etc
21
SECTION 5.05
Draws on and Exchange of the Letter of Credit
21
   
ARTICLE VI CONDITIONS PRECEDENT
23
SECTION 6.01
Conditions to Effectiveness
23
SECTION 6.02
Conditions to Each Issuance of Commercial Paper
26

 

--------------------------------------------------------------------------------


 
SECTION 6.03
Conditions Precedent to the Making of Each Liquidity Loan
27
SECTION 6.04
Conditions to the Making of any Liquidity Loan Following a Mandatory CP
Wind-Down Event
27
   
ARTICLE VII COVENANTS
27
SECTION 7.01
Affirmative Covenants
28
SECTION 7.02
Negative Covenants
30
   
ARTICLE VIII MANDATORY LIQUIDATION EVENTS, MANDATORY CP WIND-DOWN EVENTS AND
REMEDIES
31
SECTION 8.01
Mandatory Liquidation Events
31
SECTION 8.02
Mandatory CP Wind-Down Events
34
SECTION 8.03
Remedies.
34
   
ARTICLE IX REPRESENTATIONS AND WARRANTIES
35
SECTION 9.01
Corporate Existence
35
SECTION 9.02
Corporate Power; Authorization; Enforceable Obligation
35
SECTION 9.03
No Legal Bar
36
SECTION 9.04
No Material Litigation
36
SECTION 9.05
Security Interest.
36
SECTION 9.06
Commercial Paper; Investment Company Act
37
SECTION 9.07
Securities Act
37
SECTION 9.08
Accuracy of Information
37
SECTION 9.09
Taxes and ERISA Liability
37
SECTION 9.10
Federal Regulations
37
SECTION 9.11
No Change
38
SECTION 9.12
Solvency
38
   
ARTICLE X THE ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS
38
SECTION 10.01
Appointment of the Administrative Agent
38
SECTION 10.02
Resignation of the Administrative Agent
42
SECTION 10.03
Obligations Several
42
SECTION 10.04
Multiple Capacities
42
SECTION 10.05
Agent Communications
43
SECTION 10.06
Documentation Agent and Syndication Agent
43
   
ARTICLE XI MISCELLANEOUS
43
SECTION 11.01
Computations
43
SECTION 11.02
Exercise of Rights
43

 
-ii-

--------------------------------------------------------------------------------


 
SECTION 11.03
Amendment and Waiver
44
SECTION 11.04
Expenses and Indemnification.
45
SECTION 11.05
Successors and Assigns.
46
SECTION 11.06
Notices, Requests, Demands
49
SECTION 11.07
Survival
49
SECTION 11.08
GOVERNING LAW
49
SECTION 11.09
Counterparts
50
SECTION 11.10
Setoff
50
SECTION 11.11
Further Assurances
50
SECTION 11.12
No Bankruptcy Petition Against BAFC; Liability of BAFC.
50
SECTION 11.13
No Recourse Loan
51
SECTION 11.14
Knowledge of BAFC
51
SECTION 11.15
Descriptive Headings
51
SECTION 11.16
Consent to Jurisdiction and Service of Process
51
SECTION 11.17
Confidentiality
52
SECTION 11.18
Final Agreement
52
SECTION 11.19
U.S.A. PATRIOT Act
52
     
EXHIBIT A
Form of Liquidity Loan Note
A-1
EXHIBIT B
Form of Assignment and Assumption Agreement
B-1
     
ANNEX Y
List of Liquidity Bank Percentages
Y-1

 
-iii-

--------------------------------------------------------------------------------


 
SEVENTH AMENDED AND RESTATED
 
LIQUIDITY AGREEMENT
 
SEVENTH AMENDED AND RESTATED LIQUIDITY AGREEMENT, dated as of June 11, 2007 (as
amended, supplemented or otherwise modified in accordance with the terms hereof
and in effect from time to time, this “Agreement”), among BUNGE ASSET FUNDING
CORP., a Delaware corporation (hereinafter, together with its successors and
assigns, called “BAFC”), the lenders that are parties hereto (hereinafter each,
together with its successors and assigns, a “Liquidity Bank”, and collectively,
together with their successors and assigns, the “Liquidity Banks”), and JPMORGAN
CHASE BANK, N.A., a New York banking corporation, as agent for the Liquidity
Banks (hereinafter, together with its successors and assigns in such capacity,
the “Administrative Agent”). This Agreement amends and restates that certain
Sixth Amended and Restated Liquidity Agreement, dated as of June 28, 2004, among
BAFC, the Liquidity Banks and the Administrative Agent.
 
WITNESSETH:
 
WHEREAS, BAFC proposes to issue and sell its Commercial Paper in the United
States commercial paper market and utilize the net proceeds thereof to make
advances under the Series 2000-1 VFC Certificate;
 
WHEREAS, BAFC has made application to the Liquidity Banks for the commitment of
the Liquidity Banks to make loans to BAFC, the proceeds of which shall be used
to either make payments in respect of BAFC’s Commercial Paper or to fund
advances under the Series 2000-1 VFC Certificate; and
 
WHEREAS, subject to the terms and conditions set forth herein, the Liquidity
Banks are willing to make such loans to BAFC;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01 Definitions. Except as otherwise expressly provided below or
elsewhere herein, or unless the context otherwise requires, capitalized terms
used herein shall have the meanings assigned to such terms in Annex X (as
amended, supplemented or otherwise modified and in effect from time to time,
“Annex X”) attached to the Fifth Amended and Restated Pooling Agreement, dated
as of June 28, 2004, among BAFC, Bunge Management Services, Inc., as the
Servicer, and The Bank of New York, as Trustee (as amended, supplemented or
otherwise modified and in effect from time to time, the “Pooling Agreement”),
which is incorporated by reference herein.


--------------------------------------------------------------------------------


 
ARTICLE II
 
COMMERCIAL PAPER OPERATIONS
 
SECTION 2.01 Issuance of Commercial Paper. 
 
(a) Subject to the provisions of this Section 2.01 and to Article VI hereof, so
long as the Depositary is not in receipt of instructions then in effect from the
Administrative Agent, given in accordance with this Section 2.01 and the
Depositary Agreement, not to issue or deliver Commercial Paper because a
No-Issuance Condition for Commercial Paper has occurred and is continuing, BAFC
shall have the right prior to the Liquidity Commitment Expiration Date, from
time to time to issue and sell Commercial Paper pursuant to the terms of this
Agreement and the Depositary Agreement. Any instructions to cease Commercial
Paper issuance from the Administrative Agent to the Depositary shall specify the
event as being the reason to cease issuing and delivering Commercial Paper. The
Administrative Agent agrees that it shall only instruct the Depositary not to
issue or deliver Commercial Paper if there shall have occurred one or more of
the events described in this subsection 2.01(a). If the Administrative Agent
shall, as permitted by this subsection 2.01(a) and the Depositary Agreement,
instruct the Depositary not to issue or deliver Commercial Paper, BAFC shall not
thereafter issue and sell any Commercial Paper. Concurrently with the giving of
any such instructions to the Depositary, the Administrative Agent shall give
notice thereof to BAFC, the Servicer, the Collateral Agent, the Letter of Credit
Agent, each Placement Agent and the Series 2000-1 Rating Agencies, but failure
to do so shall not impair the effect of such instructions.
 
(b) BAFC agrees that each CP Note shall (i) be in the applicable form attached
to the Depositary Agreement and be completed in accordance with this Agreement
and the Depositary Agreement, (ii) be dated the date of issuance thereof, (iii)
be made payable to the order of a named payee or bearer, (iv) have a maturity
date which shall be a Business Day not later than the earliest to occur of (A)
the one hundred and eightieth (180th) day following the issuance thereof, (B)
the third (3rd) Business Day prior to the Liquidity Commitment Expiration Date
and (C) the third (3rd) Business Day prior to the L/C Expiration Date in effect
on the date of the issuance thereof, and (v) be in a Face Amount of $100,000 or
an integral multiple of $1,000 in excess thereof; provided that no issuance of
Commercial Paper shall be made if, after giving effect to such issuance, the
Credits Outstanding shall exceed the Aggregate Available Liquidity Commitment.
All Commercial Paper shall be delivered and issued against payment therefor in
accordance with the terms of this Agreement and the Depositary Agreement.
 
SECTION 2.02 Commercial Paper Account; Payment of Commercial Paper. 
 
(a) Contemporaneously with the execution and delivery by BAFC of the Depositary
Agreement, and for the purposes of this Agreement, the Security Agreement and
the Depositary Agreement, the Depositary shall establish at its banking

-2-

--------------------------------------------------------------------------------



offices in The City of New York a special purpose non-interest bearing trust
account for the sole and exclusive benefit of the Secured Parties (said account
being referred to herein and in the Depositary Agreement as the “Commercial
Paper Account”), over which the Depositary shall have sole dominion and control
and sole right of withdrawal. Proceeds of the sale of Commercial Paper shall be
deposited in the Commercial Paper Account and used to the extent necessary to
pay matured and concurrently maturing Commercial Paper; otherwise proceeds of
the sale of Commercial Paper shall be transferred to the Cash Collateral Account
for disposition in accordance with the Security Agreement.
 
(b) Contemporaneously with the execution and delivery by BAFC of the Depositary
Agreement and for the purposes of this Agreement, the Security Agreement and the
Depositary Agreement, the Depositary shall establish at its banking offices in
The City of New York a special purpose, non-interest bearing trust account, for
the sole and exclusive benefit of the holders of the outstanding Commercial
Paper, over which the Depositary shall have sole dominion and control and the
sole right of withdrawal (said account being referred to herein and in the
Depositary Agreement as the “Special Payment Account”). Proceeds of a Liquidity
Loan made in accordance with subsection 3.01(a)(ii), (iii) or (iv) hereof and
Section 8(b), (c) or (d) of the Depositary Agreement and all funds received from
the Collateral Agent at any time that the Collateral Agent indicates that a
Security Agreement Event of Default exists and is continuing shall be deposited
in the Special Payment Account and used to the extent necessary to pay in full
the Commercial Paper as it matures. BAFC shall have no legal, equitable or
beneficial interest in the Special Payment Account.
 
ARTICLE III
 
LIQUIDITY LOANS
 
SECTION 3.01 Liquidity Loans. 
 
(a) Subject to and upon the terms and conditions herein set forth, each
Liquidity Bank severally agrees on a revolving basis prior to the Liquidity
Commitment Expiration Date, to make a loan or loans (each a “Liquidity Loan” and
collectively, the “Liquidity Loans”) to BAFC, which Liquidity Loans may be
repaid and the principal amount thereof (with the exception of Exiting Loans)
reborrowed and bear interest in accordance with the provisions hereof and shall
be made by the Liquidity Banks (with the exception of Exiting Loans) pro rata on
the basis of their Percentages of the Aggregate Liquidity Commitment as follows:
 
(i) If, on any Business Day that Commercial Paper matures, BAFC is unable to or
is not permitted to (including, but not limited to, as a result of the
occurrence of a Mandatory CP Wind-Down Event) issue additional Commercial Paper
in an aggregate net amount sufficient to repay in full all Commercial Paper
maturing on such day (the excess of the amount required to

-3-

--------------------------------------------------------------------------------



pay in full all such Commercial Paper maturing on such day after giving effect
to any disbursement with respect to such maturing Commercial Paper from the Cash
Collateral Account or the Commercial Paper Account, over the sum of the net
amount obtained by the issuance of Commercial Paper on such day, being
hereinafter referred to as a “Commercial Paper Deficit”), each Liquidity Bank
shall, upon (x) receipt of notice (which may be a facsimile) from the Depositary
to the effect that BAFC is unable to so issue and sell additional Commercial
Paper at any price and the amount of the Commercial Paper Deficit and (y)
request of BAFC (which may be contained in the notice referred to in the
preceding clause (x)) or the Depositary (the Depositary acting as
attorney-in-fact for BAFC), and subject to the limitations imposed by subsection
3.01(c) and Section 6.03 hereof, make a Liquidity Loan in an aggregate principal
amount equal to (1) the product of (A) such Liquidity Bank’s Percentage of the
Aggregate Liquidity Commitment, times (B) the Commercial Paper Deficit, less (2)
the product of (A) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment, times (B) the Series 2000-1 Invested Percentage of Defaulted Loans
reflected on the Daily Report delivered on such day (calculated by converting
any Defaulted Loans denominated in Approved Currencies other than Dollars into
Dollars at the Rate of Exchange).
 
(ii) If the Depositary shall have failed to timely receive from the
Administrative Agent the notice of extension of the Liquidity Commitment
Expiration Date described in subsection 4.03(b) or (c) hereof, then each
Liquidity Bank shall, subject to the limitations imposed by subsection 3.01(c)
and Section 6.03, no later than the fifth Business Day prior to any upcoming
Liquidity Commitment Expiration Date make a Liquidity Loan in a principal amount
equal to (1) the product of (A) such Liquidity Bank’s Percentage of the
Aggregate Liquidity Commitment times (B) the Face Amount of all Commercial Paper
outstanding on such day, after giving effect to funds otherwise available to pay
such Commercial Paper on such day, less (2) the product of (A) such Liquidity
Bank’s Percentage of the Aggregate Liquidity Commitment, times, (B) the Series
2000-1 Invested Percentage of Defaulted Loans reflected on the Daily Report
delivered on such day (calculated by converting any Defaulted Loans denominated
in Approved Currencies other than Dollars into Dollars at the Rate of Exchange).
 
(iii) Not later than the fifth Business Day prior to any upcoming Liquidity
Commitment Expiration Date with respect to which there exists an Exiting Bank,
the Exiting Bank shall, upon receipt by the Administrative Agent of a request
from BAFC or the Depositary (acting as attorney-in-fact for BAFC), and subject
to the limitations imposed by subsection 3.01(c) and Section 6.03, make a
Liquidity Loan (i.e., an Exiting Loan as defined in subsection 4.03(c)(ii)
hereof) in a principal amount equal to (1) the product of (A) such Exiting
Bank’s Percentage of the Aggregate Liquidity Commitment (prior to any reduction
as a

-4-

--------------------------------------------------------------------------------



result of the removal of the Exiting Bank) times (B) the Face Amount of
Commercial Paper then outstanding, after giving effect to funds otherwise
available to pay such Commercial Paper on such day, less (2) the product of (A)
such Exiting Bank’s Percentage of the Aggregate Liquidity Commitment, times (B)
the Series 2000-1 Invested Percentage of Defaulted Loans reflected on the Daily
Report delivered on such day (calculated by converting any Defaulted Loans
denominated in Approved Currencies other than Dollars into Dollars at the Rate
of Exchange).
 
(iv) In the event of the occurrence of a Mandatory Liquidation Event, then each
Liquidity Bank shall immediately in accordance with subsection 3.01(b), subject
to the limitations imposed by subsection 3.01(c) and Section 6.03, make a
Liquidity Loan in a principal amount equal to (1) the product of (A) such
Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment times (B) the
Face Amount of all Commercial Paper outstanding on such day, after giving effect
to funds otherwise available to pay such Commercial Paper on such day, less (2)
the product of (A) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment, times (B) the Series 2000-1 Invested Percentage of Defaulted Loans
reflected on the Daily Report delivered on such day (calculated by converting
any Defaulted Loans denominated in Approved Currencies other than Dollars into
Dollars at the Rate of Exchange).
 
(v) Following the occurrence and continuation of a Mandatory CP Wind-Down Event,
each Liquidity Bank shall in addition to its obligations under subsection
3.01(a)(i), upon receipt by the Administrative Agent of a Notice of Borrowing
from BAFC or the Depositary (acting as attorney-in-fact for BAFC) in accordance
with subsection 3.01(b) and subject to the limitations imposed by subsection
3.01(c), Section 6.03 and Section 6.04, make a Liquidity Loan in a principal
amount equal to (1) the product of (A) such Liquidity Bank’s Percentage of the
Aggregate Liquidity Commitment times (B) the amount of the Borrowing requested
by BAFC or the Depositary, less (2) the product of (A) such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment, times (B) the Series 2000-1
Invested Percentage of Defaulted Loans reflected on the Daily Report delivered
on such day (calculated by converting any Defaulted Loans denominated in
Approved Currencies other than Dollars into Dollars at the Rate of Exchange).
Prior to the occurrence of a Mandatory Liquidation Event, the proceeds of each
Liquidity Loan made pursuant to this clause (v) shall be deposited in the Cash
Collateral Account and may be used by BAFC to fund additional advances under the
Series 2000-1 VFC Certificate.
 
(b) In order to effect Borrowings hereunder, BAFC or the Depositary (the
Depositary acting as attorney-in-fact for BAFC in accordance with Section 8 of
the Depositary Agreement), shall give the Administrative Agent telephonic
(confirmed in writing promptly thereafter) or written notice (each, a “Notice of
Borrowing”) of the

-5-

--------------------------------------------------------------------------------



aggregate principal amount of any Liquidity Loan required by subsection 3.01(a)
hereof  (i) for each Borrowing consisting of a Prime Rate Liquidity Loan, not
later than 11:00 a.m. (New York City time) on the date of such Borrowing, or
(ii) for each Borrowing consisting of a LIBOR Liquidity Loan, not later than
11:00 A.M. (New York City time) three Business Days before the date of such
Borrowing. Each such Notice of Borrowing shall specify: (i) the type of
Liquidity Loan comprising such Borrowing, (ii) the amount of such Borrowing
required by subsection 3.01(a) hereof; and (iii) in the case of a Borrowing
consisting of a LIBOR Liquidity Loan, the Interest Period with respect thereto.
The Administrative Agent shall promptly (and, in any event, by 1:30 P.M. (New
York City time) if the Administrative Agent has received the Notice of Borrowing
by 11:00 A.M. (New York City time) from BAFC or the Depositary) give each
Liquidity Bank telephonic notice (confirmed in writing promptly thereafter) of
such request. Each Borrowing requested pursuant to subsection 3.01(a)(v) shall
be in an amount equal to at least $10,000,000 and multiples of $1,000,000 in
excess thereof (or if the then Aggregate Available Liquidity Commitment is less
than $10,000,000, such lesser amount). Each Borrowing pursuant to subsections
3.01(a)(i), (ii), (iv) and (v) shall be made ratably by the Liquidity Banks in
proportion to each Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment. No later than 3:00 P.M. (New York City time) on the date on which a
Liquidity Loan is to be made, the Administrative Agent acting on behalf of the
Liquidity Banks will make available to BAFC in freely transferable Dollars and
in immediately available funds the Liquidity Loan received by the Administrative
Agent from the Liquidity Banks required to be made on such day by the Liquidity
Banks by remitting the proceeds of such Liquidity Loan to the Commercial Paper
Account (or with respect to Liquidity Loans made pursuant to subsection
3.01(a)(v), to the Cash Collateral Account) for application by the Depositary in
accordance with the terms of the Depositary Agreement. BAFC may subsequently
(prior to the occurrence and continuation of a Mandatory Liquidation Event)
elect to convert a Prime Rate Liquidity Loan to a LIBOR Liquidity Loan, or to
continue to maintain a LIBOR Liquidity Loan as a LIBOR Liquidity Loan for an
additional Interest Period, in accordance with the procedures set forth in
subsection 3.01(h) below.
 
(c) Notwithstanding any other provision hereof or of any other Transaction
Document, no Liquidity Loan shall be made by a Liquidity Bank to BAFC in a
principal amount exceeding, together with the aggregate principal amount of such
Liquidity Bank’s then outstanding Liquidity Loans, (i) such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment minus (ii) the product of (x)
such Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment, times
(y) the Series 2000-1 Invested Percentage of Defaulted Loans reflected on the
most recent Daily Report (calculated by converting any Defaulted Loans
denominated in Approved Currencies other than Dollars into Dollars at the Rate
of Exchange).
 
(d) Subject to Section 3.01(c), Section 6.03 and 8.03(a) hereof, each Liquidity
Loan shall be made by the Liquidity Banks notwithstanding the occurrence of any
Mandatory Liquidation Event.

-6-

--------------------------------------------------------------------------------



(e) BAFC hereby agrees that it shall use the proceeds of each Liquidity Loan
solely to make payments in respect of maturing Commercial Paper or, in the case
of Liquidity Loans made in the circumstances set forth in subsection 3.01(a)(v),
to fund advances under the Series 2000-1 VFC Certificate.
 
(f) Each Liquidity Loan shall mature and become due and payable on the Liquidity
Commitment Expiration Date (which Liquidity Commitment Expiration Date, in the
case of an Exiting Loan, shall be the Liquidity Commitment Expiration Date with
respect to which such Exiting Loan is made, and not, for the avoidance of doubt,
the Liquidity Commitment Expiration Date as it may have been extended by the
other Liquidity Banks pursuant to Section 4.03) or, if earlier, the date on
which a Mandatory Liquidation Event has occurred and the Administrative Agent
shall have declared the Liquidity Loans due and payable. In addition, each
Liquidity Loan shall be repaid in accordance with Section 5.02 hereof and
Articles V and VI of the Security Agreement.
 
(g) 
 
(i) After receiving telephonic notice (confirmed in writing promptly thereafter)
from the Administrative Agent of a Notice of Borrowing, each Liquidity Bank (or
solely an Exiting Bank in the case of an Exiting Loan) shall make available to
the Administrative Agent, at its office in New York, New York in immediately
available funds, prior to 2:30 P.M., New York City time, on the day such
telephonic notice is received, with respect to any Borrowing consisting of a
Prime Rate Liquidity Loan, or three Business Days after such telephonic notice
is received, with respect to any Borrowing consisting of a LIBOR Liquidity Loan,
such Liquidity Bank’s Percentage of such Liquidity Loan (or amount of Exiting
Loan, as applicable) required to be made on such day; provided, however, that
with respect to any Liquidity Bank that is assigned a short-term credit rating
below “A-1” or “P-1” by S&P or Moody’s, respectively, the Administrative Agent
shall draw on any letter of credit or other similar instrument issued by a bank
that is confirming such Liquidity Bank’s obligation to make such Liquidity Loans
prior to 2:30 p.m., New York City time, on the day such Liquidity Loan is
required to be made as set forth above. Each Liquidity Bank shall indemnify and
hold harmless the Administrative Agent from and against any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, costs and expenses (including, without limitation, attorneys’ fees and
expenses) resulting from any failure on the part of such Liquidity Bank to
provide the Administrative Agent with such Liquidity Bank’s Percentage of any
Liquidity Loan (or amount of Exiting Loan, as applicable) paid by the
Administrative Agent in accordance with the provisions of subsections
3.01(a)(i)-(iv) and any Liquidity Bank that shall fail to fund its Percentage of
such Liquidity Loan shall pay interest on any such shortfall at the daily
Federal Funds Effective Rate until such amount has been paid.

-7-

--------------------------------------------------------------------------------



(ii) With respect to any Borrowing requested to be made pursuant to subsection
3.01(a)(v), unless the Administrative Agent shall have been notified in writing
by any Liquidity Bank prior to 2:30 P.M., New York City time, on the day such
Borrowing is to be made that such Liquidity Bank will not make available to the
Administrative Agent its Percentage of such Borrowing, the Administrative Agent
may assume that such Liquidity Bank will make such amount available to the
Administrative Agent on the date of such Borrowing, and the Administrative Agent
may, in reliance upon such assumption, make available to BAFC a corresponding
amount. If such amount is not made available to the Administrative Agent at or
before the required time on the date of such Borrowing, such Liquidity Bank
shall pay to the Administrative Agent, on demand, such amount, with interest
thereon at a rate equal to the daily Federal Funds Effective Rate for the period
from and including the date of such Borrowing to the date such Liquidity Bank
makes such amount immediately available to the Administrative Agent. If such
Liquidity Bank’s Percentage of such Borrowing is not made available to the
Administrative Agent by such Liquidity Bank within three (3) Business Days after
the date of such Borrowing, the Administrative Agent also shall be entitled to
recover such amount from BAFC, together with interest from the date such amount
was made available to BAFC at the rate per annum then applicable to such
Borrowing hereunder.
 
(h) In the event BAFC wishes to convert an existing LIBOR Liquidity Loan to a
Prime Rate Liquidity Loan, BAFC shall give telephonic (confirmed in writing
promptly thereafter) or written notice to the Administrative Agent of such
election by 1:00 p.m. (New York City time) on the date at least one (1) Business
Day prior to the date on which BAFC specifies (in accordance with this Section
3.01(h)) that such conversion is to take effect; provided, that any such
conversion of LIBOR Liquidity Loans may only be made on the last day of the
Interest Period with respect thereto. In the event BAFC wishes to convert an
existing Prime Rate Liquidity Loan to a LIBOR Liquidity Loan or to continue an
existing LIBOR Liquidity Loan as a LIBOR Liquidity Loan for an additional
Interest Period, BAFC shall give telephonic (confirmed in writing promptly
thereafter) or written notice to the Administrative Agent of such election (A)
in the case of a conversion, by 1:00 p.m. (New York City time) on the date at
least three (3) Business Days prior to the date on which BAFC specifies (in
accordance with this subsection 3.01(h)) that such conversion is to take effect,
or (B) in the case of a continuation, by 1:00 p.m. (New York City time) on the
date at least three (3) Business Days prior to the last day of the applicable
Interest Period. In the event BAFC fails to timely give the notice of election
described above, or if a Mandatory Liquidation Event shall have occurred, an
existing Prime Rate Liquidity Loan shall continue as a Prime Rate Liquidity
Loan, and an existing LIBOR Liquidity Loan shall, at the end of the Interest
Period applicable thereto, convert to a Prime Rate Liquidity Loan thereafter
(subject to later election of BAFC in accordance with this subsection 3.01(h)).
The term “Interest Period” means the period with respect to a LIBOR Liquidity
Loan commencing (x) in the case of the first Interest Period with respect to an
initial Borrowing of such LIBOR

-8-

--------------------------------------------------------------------------------



Liquidity Loan, on the Liquidity Loan disbursement date, (y) in the case of
conversion of a Prime Rate Liquidity Loan to a LIBOR Liquidity Loan, on the date
of conversion and (z) in all other cases, on the last day of the immediately
preceding Interest Period, and ending on the date one (1), two (2), three (3) or
six (6) month(s) thereafter as selected by BAFC in the Notice of Borrowing or
notice of conversion; provided, however, that:
 
(i) BAFC may not select an Interest Period that extends beyond the Liquidity
Commitment Expiration Date;
 
(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided, however, that, if such extension
would cause the last day of such Interest Period to occur in the following
calendar month, the last day of such Interest Period shall be the immediately
preceding Business Day; and
 
(iii) for purposes of determining an Interest Period, a month means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no numerically corresponding day in the month in which such Interest Period
is to end or if such Interest Period begins on the last Business Day of a
calendar month, then such Interest Period shall end on the last Business Day of
the calendar month in which such Interest Period is to end.
 
SECTION 3.02 The Liquidity Loan Notes. 
 
(a) BAFC’s obligation to pay the principal of and interest on all the Liquidity
Loans made by each Liquidity Bank or, in the case of an Exiting Loan, by an
Exiting Bank, shall be evidenced by a single note of BAFC with respect to each
such Liquidity Bank (or Exiting Bank, as the case may be) (each, a “Liquidity
Loan Note” and collectively, the “Liquidity Loan Notes”) which shall: (1) be
dated the date such Liquidity Bank becomes a party to this Agreement; (2) be in
the stated principal amount equal to the relevant Liquidity Bank’s Percentage of
the Aggregate Liquidity Commitment (as the same may be decreased pursuant to
Section 4.02 or 4.03 hereof); (3) bear interest as provided in Section 3.03
hereof; (4) be payable on the earlier of the Liquidity Commitment Expiration
Date and the date on which a Mandatory Liquidation Event has occurred and the
Administrative Agent shall have declared the Liquidity Loan Note to be due and
payable; (5) be entitled to the benefits of this Agreement, the Guaranty, the
Letter of Credit and the Security Agreement; and (6) be substantially in the
form of Exhibit A to this Agreement with blanks appropriately completed in
conformity herewith. Each Liquidity Bank shall, and is hereby authorized to,
make a notation on the schedule attached to its Liquidity Loan Note (or on a
continuation of such schedule), or in the records of such Liquidity Bank, of the
date and amount of the payment of principal thereon (which notations shall, in
absence of evidence to the contrary, be presumptive evidence of the outstanding
principal amount thereof) and prior to any transfer of its
 
-9-

--------------------------------------------------------------------------------


 
Liquidity Loan Note, such Liquidity Bank shall endorse the outstanding principal
amount of such Liquidity Loan Note on the schedule attached thereto; provided,
however, that the failure to make such a notation shall not adversely affect
such Liquidity Bank’s rights with respect to the Liquidity Loans.
 
(b) Although the Liquidity Loan Note of each Liquidity Bank shall be dated the
date such Liquidity Bank becomes a party to this Agreement, interest in respect
thereof shall be payable only for the periods during which Liquidity Loans are
outstanding thereunder. In addition, although the stated principal amount of the
Liquidity Loan Note shall be equal to the related Liquidity Bank’s Percentage of
the Aggregate Liquidity Commitment, such Liquidity Loan Note shall be
enforceable with respect to BAFC’s obligation to pay the principal thereof only
to the extent of the unpaid principal amount of the Liquidity Loans outstanding
thereunder at the time such enforcement shall be sought.
 
SECTION 3.03 Interest.
 
(a) BAFC shall pay interest prior to maturity, and prior to the occurrence of a
Mandatory Liquidation Event, on the unpaid principal amount of each LIBOR
Liquidity Loan from and including the first day of the Interest Period
applicable to such LIBOR Liquidity Loan to but excluding the last day of such
Interest Period (or, if occurring earlier, to maturity, whether by acceleration
or otherwise), at a rate per annum (calculated on the basis of actual days
elapsed in a year of 360 days) equal to the Series 2000-1 Applicable Margin plus
the LIBOR Rate in effect from time to time, payable as provided in subsection
3.03(b) herein. Prior to maturity and prior to the occurrence of a Mandatory
Liquidation Event, BAFC shall pay interest on the unpaid principal amount of
each Prime Rate Liquidity Loan from and including the date such Liquidity Loan
is made (or converted to a Prime Rate Liquidity Loan) to but excluding the date
such Liquidity Loan is converted to a LIBOR Liquidity Loan (or, if occurring
earlier, to maturity, whether by acceleration or otherwise), at a rate per annum
(calculated on the basis of actual days elapsed in a year of 365 or 366 days, as
the case may be) equal to the ABR in effect from time to time plus the Series
2000-1 Applicable Margin.
 
(b) BAFC agrees to pay interest in respect of the unpaid principal amount of and
interest on, each Liquidity Loan after maturity thereof (whether by acceleration
or otherwise) or during the continuance of a Mandatory Liquidation Event, until
paid in full at a rate per annum equal to the sum of (i) 2.0%, plus (ii) the
interest rate then in effect with respect to such Liquidity Loan, plus (iii) the
Series 2000-1 Applicable Margin then in effect.
 
(c) Accrued interest in respect of each Liquidity Loan shall be payable in
arrears on (i) with respect to any LIBOR Liquidity Loan having an Interest
Period of three months or less, the last day of such Interest Period, (ii) with
respect to any LIBOR Liquidity Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last
 
-10-

--------------------------------------------------------------------------------


 
day of such Interest Period, (iii) with respect to any Prime Rate Liquidity
Loan, the last day of each March, June, September and December to occur while
such Prime Rate Liquidity Loan is outstanding and (iv) with respect to any
Liquidity Loan, on the date of any prepayment (with respect to the amount
prepaid), on the date of conversion of such Liquidity Loan, at maturity (whether
by acceleration, demand or otherwise) and after such maturity, on demand.
 
SECTION 3.04 Responsibilities of Each Liquidity Bank. The failure of any
Liquidity Bank to make any advance to be made by it as part of any Liquidity
Loan shall not relieve any other Liquidity Bank of its obligation hereunder to
make its advance on the date of such Liquidity Loan, but no Liquidity Bank shall
be responsible for the failure of any other Liquidity Bank to make the Liquidity
Loan to be made by such Liquidity Bank on the date of any Liquidity Loan.
 
SECTION 3.05 Confirming Letters of Credit. The full amount of each payment made
to the Administrative Agent under any confirming letter of credit issued on
behalf of any Liquidity Bank pursuant to the terms hereof, shall be applied to
such Liquidity Bank’s obligation to make the Liquidity Loans in respect of which
such drawing is made to the same extent as if the amount thereof had been paid
directly to the Administrative Agent by such Liquidity Bank. Each such payment
shall be deemed to satisfy such Liquidity Bank’s obligation to fund hereunder to
the extent of such payment.
 
ARTICLE IV
 
OTHER CREDIT TERMS
 
SECTION 4.01 Fees. 
 
(a) Prior to the Liquidity Commitment Expiration Date or the termination of the
Aggregate Liquidity Commitment in accordance with Section 8.03, BAFC agrees to
pay to the Administrative Agent for distribution to each Liquidity Bank pro rata
in accordance with their respective Percentage of the Aggregate Liquidity
Commitment, a fee (the “Commitment Fee”) which shall accrue on each day in an
amount equal to the product of (i) the Unused Fee Rate times (ii) the excess of
the average Aggregate Liquidity Commitment on such day over the average
outstanding principal balance of any Liquidity Loans on such day. The Commitment
Fee shall be paid quarterly in arrears commencing on the Distribution Date in
December, 2000.
 
(b) If the average principal amount of Liquidity Loans outstanding during any
fiscal quarter of BAFC exceeds an amount equal to fifty percent (50%) of the
average Aggregate Liquidity Commitment during such fiscal quarter, BAFC agrees
to pay to the Administrative Agent for distribution to each Liquidity Bank that
has made a Liquidity Loan pro rata in accordance with such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment, a fee (the “Utilization Fee”)
which shall accrue on each day during such fiscal quarter in an amount equal to
the product of (i) the Utilization
 
-11-

--------------------------------------------------------------------------------


 
Fee Rate times (ii) the average principal amount of Liquidity Loans outstanding
during such fiscal quarter. The Utilization Fee shall be paid quarterly in
arrears on the first Distribution Date following each fiscal quarter in which
the condition set forth in the immediately preceding sentence exists.
 
(c) BAFC shall indemnify each Liquidity Bank against, and on demand reimburse
each Liquidity Bank for, any loss, premium, penalty or expense which such
Liquidity Bank may pay or incur (including, without limitation, any loss or
expense incurred by reason of the relending, depositing or other employment of
funds acquired by such Liquidity Bank to fund a Liquidity Loan) as a result of
(i) any failure by BAFC to borrow a Liquidity Loan on a date specified therefor
in a Notice of Borrowing (whether or not withdrawn), or to continue as, or
convert a LIBOR Liquidity Loan in accordance with the related notice, (ii) any
prepayment of a LIBOR Liquidity Loan prior to the end of the applicable Interest
Period pursuant to Section 5.02 hereof or purchase of a LIBOR Liquidity Loan
pursuant to subsection 4.05(d) hereof (including but not limited to any loss on
the reemployment of funds) or (iii) any failure by BAFC to prepay a Liquidity
Loan on a date specified therefor in a notice of prepayment pursuant to Section
5.02 hereof. Each Liquidity Bank shall furnish BAFC with a certificate prepared
in good faith setting forth the basis for determining any additional amount to
be paid to it hereunder, and such certificate shall be conclusive, absent
manifest error, as to the contents thereof.
 
(d) BAFC agrees to pay the Administrative Agent for its own account the fees set
forth in any fee letter between BAFC and the Administrative Agent in full force
and effect as of the date hereof and at the times set forth in such fee letter.
 
SECTION 4.02 Termination or Reduction of the Aggregate Liquidity Commitment. 
 
(a) Subject to this subsection 4.02(a), BAFC shall have the right, at any time
and from time to time to (i) terminate the Aggregate Liquidity Commitment in
whole or (ii) permanently reduce the Aggregate Liquidity Commitment in
increments of $1,000,000 and integral multiples of $1,000,000 in excess thereof,
without penalty, by giving at least three (3) Business Days’ prior written
notice to the Administrative Agent and the Depositary specifying the scheduled
date (which shall be a Business Day) of such termination or reduction and the
amount of any permitted partial reduction. The termination or reduction of the
Aggregate Liquidity Commitment shall be effective on the scheduled date
specified in BAFC’s notice; provided, however, that no such termination of the
Aggregate Liquidity Commitment shall be effective if, on the scheduled date
thereof, any Liquidity Loan would remain outstanding after such scheduled date,
in which case such termination shall be effective on the first Business Day on
which no Liquidity Loans shall be outstanding; provided, further, that no such
reduction in the Aggregate Liquidity Commitment shall be effective if, on the
scheduled date thereof, the Credits Outstanding would exceed the Aggregate
Available Liquidity Commitment as so reduced; and provided further, that no
termination of the Aggregate Liquidity
 
-12-

--------------------------------------------------------------------------------


 
Commitment shall be effective if, on the scheduled date thereof, any Commercial
Paper shall be outstanding in which case such termination shall be effective on
the first Business Day on which no Commercial Paper shall be outstanding. After
giving notice of termination of the Aggregate Liquidity Commitment pursuant to
this subsection 4.02(a), BAFC shall not make any further advances under the
Series 2000-1 VFC Certificate.
 
(b) In the event that (i) an injunction suspending the issuance of the
Commercial Paper shall have been issued or proceedings therefor shall have been
initiated by the Securities and Exchange Commission, or (ii) BAFC, any Liquidity
Bank, a Placement Agent or any other Person shall have been found in a judicial
or administrative proceeding to have violated the Securities Act in connection
with the issuance of the Commercial Paper, or (iii) BAFC, any Liquidity Bank, a
Placement Agent or any other Person shall have offered, issued or sold to or
solicited any offer to acquire any of the Commercial Paper or any part thereof
from anyone so as to bring the issuance and sale of the Commercial Paper within
the registration and prospectus delivery requirements of Section 5 of the
Securities Act, then, in any of such events, BAFC shall not thereafter issue or
sell any Commercial Paper without the Administrative Agent’s written approval
and the Person affected by one of the aforesaid events shall notify BAFC, the
Depositary, each Placement Agent, the Letter of Credit Agent and the
Administrative Agent, as the case may be.
 
(c) In the event that BAFC has received notice that any Collateral Account, the
Collection Account, the Commercial Paper Account, the Special Payment Account or
any funds on deposit in, or otherwise to the credit of, any of such accounts are
or have become subject to any stay, writ, order, judgment, warrant, attachment,
execution or similar process, then in any of such events (until such event has
been remedied), BAFC shall promptly notify each Placement Agent of such event
and shall not thereafter issue or sell any Commercial Paper without the
Administrative Agent’s written approval.
 
SECTION 4.03 Extensions of the Aggregate Liquidity Commitment. 
 
(a) Subject to subpart (b) and (c) of this Section 4.03 and other provisions of
this Agreement permitting earlier termination, the Aggregate Liquidity
Commitment and this Agreement shall terminate on the Liquidity Commitment
Expiration Date.
 
(b) On any Business Day which is at least forty-five (45) days prior to the
then-current Liquidity Commitment Expiration Date, BAFC may notify the
Administrative Agent in writing of BAFC’s desire to extend the Liquidity
Commitment Expiration Date, whereupon the Administrative Agent shall notify each
Liquidity Bank of such desire of BAFC. Each Liquidity Bank shall have the right,
in its sole discretion after a new credit review, to determine whether to extend
the Liquidity Commitment Expiration Date with respect to its Percentage of the
Aggregate Liquidity Commitment. The Administrative Agent shall initially notify
BAFC, the Collateral Agent and the
 
-13-

--------------------------------------------------------------------------------


 
Depositary of the decisions of the Liquidity Banks regarding such extension no
later than twenty-five (25) days before the then-current Liquidity Commitment
Expiration Date and if it has not provided such notification, such failure shall
be deemed to be a rejection of extension of such Liquidity Commitment Expiration
Date.
 
If such initial notice indicates that all the Liquidity Banks desire to extend,
then BAFC, the Liquidity Banks and the Administrative Agent shall execute such
documents as shall be appropriate to evidence the extension no later than three
(3) Business Days prior to the then-current Liquidity Commitment Expiration
Date, and upon execution and delivery of such documents and delivery by the
Administrative Agent to the Depositary of written notice of such extension, the
Liquidity Commitment Expiration Date shall be so extended. If the Administrative
Agent’s initial notice described above indicates that not all the Liquidity
Banks desire to extend, then the provisions of subsection 4.03(c) below shall
apply.
 
(c) If any Liquidity Bank does not consent to the extension of a Liquidity
Commitment Expiration Date pursuant to subsection 4.03(b) hereof, BAFC shall,
with the consent of the Administrative Agent, use its best efforts to obtain a
successor Liquidity Bank(s) to assume each such non-extending Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment at any time prior to or as of
the Liquidity Commitment Expiration Date at BAFC’s option, upon payment in full
to such non-extending Liquidity Bank of all its outstanding Liquidity Loans and
all interest, fees and other obligations owed by BAFC to such Liquidity Bank
hereunder and receipt of written confirmation from the Series 2000-1 Rating
Agencies that the addition of such successor Liquidity Bank(s) will not result
in any reduction in or withdrawal of the rating of the Commercial Paper. To the
extent BAFC is unable to obtain a successor Liquidity Bank, BAFC may:
 
(i) to the extent that the reduction of the Aggregate Liquidity Commitment
provided for in this clause (i) does not cause the Aggregate Liquidity
Commitment to fall below the outstanding Face Amount of the Commercial Paper,
remove such non-extending Liquidity Bank(s) as a Liquidity Bank(s) and reduce
the Aggregate Liquidity Commitment by an amount equal to such non-extending
Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment; or
 
(ii) to the extent that the reduction of the Aggregate Liquidity Commitment
provided for in this clause (ii) causes the Aggregate Liquidity Commitment to
fall below the outstanding Face Amount of the Commercial Paper, remove all such
non-extending Liquidity Banks (each, an “Exiting Bank” and collectively, the
“Exiting Banks”) as a Liquidity Bank or Liquidity Banks and reduce the
then-existing Aggregate Liquidity Commitment by an amount equal to the sum of
each Exiting Bank’s Percentage of the Aggregate Liquidity Commitment; provided,
that, notwithstanding anything else herein or in the Security Agreement to the
contrary, (A) each Exiting Bank shall make a Liquidity
 
-14-

--------------------------------------------------------------------------------


 
Loan to BAFC (an “Exiting Loan”) as provided in subsection 3.01(a)(iii) of this
Agreement, and the proceeds of such Exiting Loan shall be applied by BAFC to
repay a corresponding amount of Commercial Paper as it matures, and (B) such
Exiting Loan shall only be repayable and repaid in accordance with Section 5.2
of the Security Agreement from Collections on any day no greater than an amount
equal to all Collections deposited on such day in the Cash Collateral Account
times a fraction, the numerator of which is the initial principal amount of such
Exiting Loan and the denominator of which is the sum of the initial principal
amounts of all Exiting Loans, until such Exiting Loan is repaid in full
(provided, however, that if any other Liquidity Bank subsequently exits pursuant
to this clause (ii) prior to the repayment in full of such Exiting Loan, such
fraction shall be recalculated on the basis of the principal amount of such
Exiting Loan at such time over the sum of such principal amount and the initial
principal amounts of all Exiting Loans at such time).
 
If a Liquidity Commitment Expiration Date is to be extended in accordance with
the provisions above and (if applicable) one or more successors are obtained,
BAFC, the Liquidity Banks willing to extend such Liquidity Commitment Expiration
Date, the Administrative Agent and such successor Liquidity Bank(s) (if
applicable) shall sign such documents and instruments as shall be appropriate to
evidence the extension of such Liquidity Commitment Expiration Date and (if
applicable) such successor Liquidity Bank’s or Liquidity Banks’ assumption of a
non-extending Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment.
Upon the execution and delivery of such documents and instruments, such
Liquidity Commitment Expiration Date shall be so extended.
 
SECTION 4.04 Proceeds. The proceeds of Commercial Paper shall be used by BAFC to
(i) make advances under the Series 2000-1 VFC Certificate to the extent
permitted by the Transaction Documents and (ii) repay maturing Commercial Paper
or Liquidity Loans. The proceeds of the Liquidity Loans shall be used by BAFC
only to make payments in respect of maturing Commercial Paper and, in the
circumstances set forth in subsection 3.01(a)(v), to make advances under the
Series 2000-1 VFC Certificate to the extent permitted by the Transaction
Documents.
 
SECTION 4.05 Increased Costs; Capital Adequacy. 
 
(a) If, on or after the date of this Agreement, the adoption of any law or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any court, administrative or governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof or compliance by any Liquidity Bank with any request or
directive issued after the date hereof (whether or not having the force of law)
of any such authority, central bank or comparable agency shall either:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against (or against any class of, a change in or in
 
-15-

--------------------------------------------------------------------------------


 
the amount of) assets or liabilities of, or commitments or extensions of credit
by, any Liquidity Bank;
 
(ii) shall subject any Liquidity Bank to any tax of any kind with respect to
this Agreement, the Liquidity Loan Notes or any Liquidity Loan made by it, or
change the basis of taxation of payments to such Liquidity Bank in respect
thereof (except for changes in the rate or the basis of tax on the overall net
income of such Liquidity Bank); or
 
(iii) impose on any Liquidity Bank any other condition regarding this Agreement
or its Liquidity Commitment,
 
and the result of any event referred to in clause (i)-(iii) above shall be to
increase the cost to any Liquidity Bank of issuing or maintaining its Liquidity
Commitment or its LIBOR Liquidity Loans or to reduce the amounts receivable by
any Liquidity Bank hereunder (which increase in cost or reduction in amounts
receivable shall be the result of any Liquidity Bank’s reasonable allocation of
the aggregate of such cost increase or reductions resulting from such events),
then, upon written demand by any Liquidity Bank, BAFC shall, within ten (10)
Business Days of receipt of such demand, be obligated to pay to such Liquidity
Bank, from time to time as specified by such Liquidity Bank, additional amounts
which in the aggregate shall be sufficient to compensate such Liquidity Bank for
such increased cost or reduction, together with interest on each such amount
from the date demanded until payment in full thereof at a rate per annum equal
to the lesser of (A) the Legal Rate or (B) ABR. A certificate setting forth in
reasonable detail such increased cost incurred or reduction in amounts
receivable by any Liquidity Bank as a result of any event mentioned in clause
(i), (ii) or (iii) of this subsection, submitted by any Liquidity Bank to BAFC,
shall, unless otherwise required by law, be conclusive, absent manifest error,
as to the amount thereof. Each Liquidity Bank shall give BAFC and the
Administrative Agent notice, within a reasonable period of time of such
Liquidity Bank having actual knowledge of the occurrence of any event that will
entitle such Liquidity Bank to claim the payment of additional amounts under
this subsection 4.05(a). Notwithstanding the foregoing, BAFC shall not be
required to pay any Liquidity Bank, as applicable, such additional amounts to
the extent such amounts relate to periods prior to one hundred and twenty (120)
days of BAFC’s receipt of such demand; provided that, if such change in law
giving rise to such increased cost or reduction is retroactive, then the one
hundred and twenty (120) day period shall be extended to include the period of
retroactive effect thereof.
 
(b) If any of the events requiring payments of additional amounts by BAFC under
subsection (a) occurs, each Liquidity Bank shall take such steps as may be
reasonable to avoid BAFC being required to pay any additional amounts and shall
consult with BAFC in good faith with a view to agreeing to alternative
arrangements which would not subject such Liquidity Bank to any unreimbursed
cost and would not otherwise be disadvantageous to such Liquidity Bank, whereby
any such requirement can be avoided or mitigated, including without limitation,
fulfilling any such Liquidity Bank’s obligations through another branch or
affiliate.
 
-16-

--------------------------------------------------------------------------------


 
(c) If any Liquidity Bank shall have determined that on or after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Liquidity Bank or any corporation controlling such Liquidity Bank with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such
Liquidity Bank or such corporation as a consequence of the Liquidity Commitment
or its obligations hereunder or under any participation agreement to a level
below that which such Liquidity Bank or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration the policies
of such Liquidity Bank or such corporation with respect to capital adequacy) by
an amount deemed by such Liquidity Bank to be material, then from time to time,
within ten (10) Business Days after demand by such Liquidity Bank, BAFC shall be
obligated to pay or cause to be paid to such Liquidity Bank such additional
amount or amounts as will compensate such Liquidity Bank for such reduction.
Each Liquidity Bank shall give BAFC and the Administrative Agent notice within a
reasonable time of such Liquidity Bank having actual knowledge of the occurrence
of any event that will entitle the Liquidity Bank to claim the payment of
additional amounts under this subsection 4.05(c). Notwithstanding the foregoing,
BAFC shall not be required to pay any Liquidity Bank, as applicable, such
additional amounts to the extent such amounts relate to periods prior to one
hundred and twenty (120) days of BAFC’s receipt of such demand; provided that,
if such change in law giving rise to such reduction is retroactive, then the one
hundred and twenty (120) day period shall be extended to include the period of
retroactive effect thereof.
 
(d) If any Liquidity Bank on its own behalf makes a demand for amounts owed
under this Section 4.05, BAFC shall have the right, if no event then exists
which is or with the lapse of time or notice or both would be a Mandatory
Liquidation Event, within ninety (90) days of the date of such demand, to remove
such Liquidity Bank (the “Affected Person”) and to designate another lender (the
“Replacement Person”) reasonably acceptable to the Administrative Agent and
meeting the requirements of Section 11.05 hereof to purchase the Affected
Person’s outstanding Liquidity Loans and to assume the Affected Person’s
obligations under this Agreement; provided that increased costs incurred by such
Liquidity Bank prior to the date of its replacement shall have been paid as
provided in the previous paragraph; and provided further, that BAFC first
receives confirmation from the Series 2000-1 Rating Agencies that such
replacement will not result in the reduction or withdrawal of the rating of the
Commercial Paper. The Affected Person agrees to sell to the Replacement Person
its outstanding Liquidity Loans (at par, with accrued interest through the date
of purchase, in immediately available funds) and to delegate to the Replacement
Person its obligations to BAFC and its future obligations to the Administrative
Agent under this Agreement. Upon such sale and delegation by the Affected Person
and the purchase and assumption
 
-17-

--------------------------------------------------------------------------------


 
by the Replacement Person, and compliance with the provisions of Section 11.05
hereof, the Affected Person shall cease to be a Liquidity Bank hereunder and the
Replacement Person shall become a Liquidity Bank under this Agreement. Each
Affected Person shall continue to be entitled to receive from BAFC its share of
interest, fees, costs and other sums which have not been assigned by the
Affected Person to the Replacement Person.
 
(e) Notwithstanding anything in this Agreement to the contrary, it is understood
that any Participant shall be entitled to the payment of increased costs under
this Section 4.05 and Section 4.06 hereof to the extent such increased costs
would have been required to be paid had no participating interest been sold.
 
SECTION 4.06 Taxes. 
 
(a) All payments made by BAFC under this Agreement shall be made free and clear
of, and without reduction for or on account of, any present or future stamp or
other taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
restrictions or conditions of any nature whatsoever now or hereafter imposed,
levied, collected, withheld or assessed by any country (or by any political
subdivision or taxing authority thereof or therein), excluding income and
franchise taxes now or hereafter imposed on the overall net income of any
Liquidity Bank (such non-excluded taxes being called “Tax” or “Taxes”). If any
Taxes are required under applicable law to be withheld from any amounts payable
to any Liquidity Bank hereunder, the amounts so payable to any such Liquidity
Bank shall be increased to the extent necessary to yield to any such Liquidity
Bank (after payment of all Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement. Whenever
any Tax is payable by BAFC, as promptly as possible thereafter, BAFC shall send
any such Liquidity Bank an original official receipt showing payment thereof.
 
(b) If and to the extent that the effect of subsection (a) can be mitigated by
virtue of the provisions of United States federal income tax law or any
applicable double-tax convention, the applicable Liquidity Banks shall submit to
BAFC: (i) any necessary forms required for the purpose of ensuring the
application of any double-tax convention or (ii) a properly executed Form W-8BEN
or Form W-8ECI (or successor form to either).
 
SECTION 4.07 Addition, Removal and Downgrading of Liquidity Banks. If at any
time the short-term credit rating assigned to any Liquidity Bank by S&P or
Moody’s is withdrawn, downgraded or otherwise below “A-1” or “P-1”,
respectively, and with respect to any such Liquidity Bank there is not a
confirming obligation under a letter of credit or other similar instrument to
fund Liquidity Loans hereunder by a bank that has been assigned a short-term
credit rating of at least “A-1” and “P-1” by S&P and Moody’s, respectively, then
BAFC may, upon five (5) Business Days’ prior written notice given to the
Administrative Agent and such affected Liquidity Bank, replace such affected
Liquidity Bank with a bank having short-term ratings of at least “A-1” by S&P
and “P-1” by Moody’s or with a Liquidity Bank already a party to this Agreement
(which bank shall sign such documents and instruments as
 
-18-

--------------------------------------------------------------------------------


 
shall be appropriate to assume the obligations of such affected Liquidity Bank
hereunder), provided that no such replacement pursuant to this sentence shall be
effective unless each Series 2000-1 Rating Agency shall have confirmed in
writing to BAFC and the Administrative Agent that such replacement would not
result in a withdrawal or reduction of the rating by such Series 2000-1 Rating
Agency of the Commercial Paper. In the event that such affected Liquidity Bank
is not replaced within thirty (30) days, such affected Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment and its Liquidity Commitment
shall be reduced by such amount whereupon the Percentages of the Aggregate
Liquidity Commitment of the Liquidity Banks remaining shall be automatically
adjusted so as to equal 100% in the aggregate, and the Administrative Agent
shall notify the Liquidity Banks of such adjustment, provided that in no event
shall any such action under this sentence be effective hereunder if the Credits
Outstanding would exceed the Aggregate Available Liquidity Commitment as so
reduced unless the provisions of subsection 4.03(c)(ii) are complied with as if
such affected Liquidity Bank were an Exiting Bank. Until such time as one of the
actions required by the preceding provisions of this Section hereof is
completed, the affected Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment shall not be terminated.
 
SECTION 4.08 Illegality. If, after the date of this Agreement, the introduction
of, or any change in, any applicable law, rule or regulation or in the
interpretation or administration thereof by any Governmental Authority shall, in
the reasonable opinion of counsel to any Liquidity Bank, make it unlawful for
such Liquidity Bank to make or maintain any LIBOR Liquidity Loan, then such
Liquidity Bank may, by notice to BAFC (with notice to the Administrative Agent),
immediately declare that such LIBOR Liquidity Loan shall be due and payable.
BAFC shall repay any such LIBOR Liquidity Loan declared so due and payable in
full on the last day of the Interest Period applicable thereto or earlier if
required by law, together with accrued interest thereon. Each Liquidity Bank
will promptly notify BAFC and the Administrative Agent of any event of which
such Liquidity Bank has knowledge which would entitle it to prepayment pursuant
to this Section 4.08 and will use its reasonable efforts to mitigate the effect
of any event if, in the sole and absolute opinion of such Liquidity Bank, such
efforts will avoid the need for such prepayment and will not be otherwise
disadvantageous to such Liquidity Bank.
 
SECTION 4.09 Unavailability of LIBOR Liquidity Loans. If, with respect to any
LIBOR Liquidity Loan requested by BAFC, the Administrative Agent or the Majority
Liquidity Banks shall have determined in good faith (which determination shall,
save for manifest error, be conclusive and binding upon BAFC and the Liquidity
Banks) that (a) deposits of sufficient amount and maturity for funding such
LIBOR Liquidity Loan are not available to the Liquidity Banks in the relevant
market in the ordinary course of business, (b) by reason of circumstances
affecting the relevant market, adequate and fair means do not exist for
ascertaining the rate of interest to be applicable to such LIBOR Liquidity Loan
or (c) the rate of interest to be applicable to such LIBOR Liquidity Loan does
not adequately reflect the cost of funding such Liquidity Loan, as determined by
the Majority Liquidity Banks, then (i) the Administrative Agent, upon its
determination as provided above or upon receiving notice from the Majority
Liquidity Banks as to their determination as provided above, shall promptly give
 
-19-

--------------------------------------------------------------------------------


 
notice thereof to BAFC, (ii) the notice requesting such LIBOR Liquidity Loan
shall be canceled, and (iii) no Liquidity Bank shall be under any obligation to
make additional LIBOR Liquidity Loans to BAFC unless and until the
Administrative Agent shall have notified BAFC that LIBOR Liquidity Loans are
again available hereunder.
 
ARTICLE V
 
PAYMENTS
 
SECTION 5.01 Payments on Non-Business Days. Whenever any payment to be made
hereunder or under a Liquidity Loan Note shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest shall be payable at the applicable rate
during such extension.
 
SECTION 5.02 Prepayments. 
 
(a) BAFC shall have the right to prepay the Liquidity Loans in whole or in part,
without premium (but subject to subsection 4.01(c)), at any time on the
following terms and conditions: (i) BAFC shall deliver notice to the
Administrative Agent no later than 10:00 a.m., New York City time, (A) with
respect to any LIBOR Liquidity Loan, three (3) Business Days prior to such
repayment date and (B) with respect to any Prime Rate Liquidity Loan, on the
date of such repayment, (ii) each prepayment shall be in a principal amount of
not less than $1,000,000 and integral multiples of $1,000,000 in excess thereof
or equal to the then outstanding principal amount of the Liquidity Loans being
prepaid and (iii) each prepayment must be accompanied by the payment of accrued
interest on the amount prepaid to the date of prepayment.
 
(b) If, on any day, the Credits Outstanding exceeds the then current Aggregate
Available Liquidity Commitment, BAFC shall be obligated to prepay Liquidity
Loans in an amount equal to such excess but not exceeding the amount of such
Liquidity Loans made by the Liquidity Banks to BAFC.
 
(c) If on any day on which any Liquidity Loan is outstanding BAFC is able to
sell Commercial Paper, BAFC shall be obligated to sell Commercial Paper in an
amount sufficient to prepay Liquidity Loans in an amount equal to the lesser of
(x) the aggregate amount of Liquidity Loans outstanding or (y) the proceeds from
the sale of the maximum amount of Commercial Paper that BAFC is able to sell on
such day in excess of the proceeds needed to pay Commercial Paper maturing on
such day.
 
SECTION 5.03 Cash Collateral Account. For the purpose of facilitating the
transactions contemplated by this Agreement, the Collateral Agent has
established on behalf of BAFC a special purpose trust account (for the benefit
of the Secured Parties), identified as the BAFC Cash Collateral Account, the
operation of which shall be governed by the Security Agreement (said account
being referred to as the “Cash Collateral Account”).
 
-20-

--------------------------------------------------------------------------------


 
SECTION 5.04 Method and Place of Payment, etc. All payments by BAFC under this
Agreement and the Liquidity Loan Notes owing to the Liquidity Banks shall be
made to the Administrative Agent without setoff or counterclaim for distribution
to each Liquidity Bank (or to an Exiting Bank, in the case of an Exiting Loan)
in accordance with the Liquidity Facility Fee Letter and the Liquidity Loan
Notes not later than 2:00 p.m. (New York City time) on the date when due and
shall be made in freely transferable Dollars and in immediately available funds
at the Payment Office. Upon receipt of such payment, the Administrative Agent
shall promptly remit to each Liquidity Bank its pro rata share (or, in the case
of payments with respect to Exiting Loans, the entire amount) of the payment.
 
SECTION 5.05 Draws on and Exchange of the Letter of Credit. 
 
(a) Draws for Defaulted Loans. If, on any given day, the Administrative Agent
has received a Servicer’s Certificate with respect to a Defaulted Loan with
instructions to draw on the Letter of Credit or the Administrative Agent
otherwise obtains knowledge of the existence of a Defaulted Loan, the
Administrative Agent will draw on the Letter of Credit on such date and if
necessary, request the Collateral Agent to withdraw amounts deposited in the
Reserve Account on such date in an aggregate amount equal to the lesser of (x)
the Series 2000-1 Invested Percentage of the aggregate unpaid principal amount
and accrued and unpaid interest (or discount) thereon to and including the day
prior to the day the Loan has become a Defaulted Loan (calculated by converting
any Defaulted Loans denominated in Approved Currencies other than Dollars into
Dollars at the Rate of Exchange) and (y) the Letter of Credit Amount then in
effect and shall deposit and apply the draw amount in accordance with subsection
5.05(c) hereof and shall instruct the Collateral Agent to reimburse the Letter
of Credit Banks for such draw in accordance with the terms of the Security
Agreement; provided that, if the required draw is made pursuant to clause (y)
above, the Administrative Agent shall, upon receipt of notice from the
Collateral Agent of payment of the Repayment Amount to the Letter of Credit
Bank, submit as promptly as practicable a successive draw on the Letter of
Credit for the lesser of (i) the amount of such excess principal plus accrued
and unpaid interest (or discount) on such Defaulted Loan (calculated by
converting any Defaulted Loans denominated in Approved Currencies other than
Dollars into Dollars at the Rate of Exchange) over the Letter of Credit Amount
prior to giving effect to the first draw or (ii) the entire remaining reinstated
Letter of Credit Commitment then available.
 
(b) Draws Upon L/C Expiration Date. If the L/C Expiration Date has not been
extended by any Letter of Credit Bank pursuant to Section 2.01 of the Letter of
Credit Reimbursement Agreement on or before such date and if the Administrative
Agent has received from the Servicer a Servicer’s Certificate directing it to do
so or the Administrative Agent otherwise obtains knowledge that the L/C
Expiration Date has not been extended by any Letter of Credit Bank and either
each Exiting Letter of Credit Bank has not been replaced or the Letter of Credit
Commitment has not been reduced in accordance with subsection 2.01(d) of the
Letter of Credit Reimbursement Agreement,
 
-21-

--------------------------------------------------------------------------------


 
then the Administrative Agent shall, on or after the fifth Business Day
preceding the upcoming L/C Expiration Date, draw on the Letter of Credit for the
entire Letter of Credit Commitment Shares of each Exiting Letter of Credit Bank
and apply same in accordance with subsection 5.05(c)(ii) hereof.
 
(c) Deposits of Letter of Credit Drawings. The Administrative Agent shall
deposit all Letter of Credit Disbursements as follows:
 
(i) Deposit of Draws for Defaulted Loans. Letter of Credit Disbursements
pursuant to subsection 5.05(a) hereof related to Defaulted Loans shall be
deposited into the Cash Collateral Account to be applied to the payment of
Liquidity Bank Obligations in accordance with Sections 5.2 and 6.2 of the
Security Agreement.
 
(ii) Deposit of Draws Upon L/C Expiration Date. Letter of Credit Disbursements
drawn pursuant to subsection 5.05(b) hereof shall be deposited into the Reserve
Account. Thereafter, the Administrative Agent shall, upon receipt of a
Servicer’s Certificate or upon obtaining knowledge of the existence of a
Defaulted Loan, in lieu of drawing on the Letter of Credit with respect to any
Exiting Letter of Credit Bank, request withdrawals from the Collateral Agent out
of the Reserve Account of draw amounts with respect to Defaulted Loans and
deposit of such amounts by the Collateral Agent into the Cash Collateral
Account. The Administrative Agent shall provide notice to BAFC and the Servicer
as promptly as practicable of the fact and amount of such drawings.
 
(d) Notification of Drawings. The Administrative Agent shall deliver a copy of
each drawing certificate presented to the Letter of Credit Agent to BAFC, the
Servicer, the Guarantor and the Collateral Agent within one Business Day after
presenting such drawing certificate.
 
(e) Notification of Failure of Letter of Credit Bank to Honor Drawing. The
Administrative Agent shall notify BAFC, the Guarantor, the Servicer and the
Collateral Agent as promptly as practicable if any Letter of Credit Bank should
fail or refuse to honor a drawing under the Letter of Credit.
 
(f) Replacement Letter of Credit.  The Administrative Agent shall present the
Letter of Credit to the Letter of Credit Agent and receive the replacement
Letter of Credit from the Letter of Credit Bank in a simultaneous exchange on
the date requested by BAFC pursuant to subsection 2.01(c) of the Letter of
Credit Reimbursement Agreement. In addition, if the Letter of Credit is to be
replaced pursuant to subsection 2.01(e) of the Letter of Credit Reimbursement
Agreement, the Administrative Agent shall present the Letter of Credit to the
Letter of Credit Agent and receive the replacement Letter of Credit on the date
specified in BAFC’s request to the Letter of Credit Agent in accordance with
such subsection 2.01(e). Upon receipt of such replacement Letter of
 
-22-

--------------------------------------------------------------------------------


 
Credit, or upon receipt of an amended Letter of Credit pursuant to such
subsection 2.01(e), the Administrative Agent shall notify BAFC, the Servicer and
the Collateral Agent by telephone, and shall subsequently transmit a facsimile
of such amended or replacement Letter of Credit to said parties.
 
(g) Letter of Credit Amount. On each day prior to and on the Liquidity
Commitment Expiration Date, the sum of (i) the amount of funds on deposit in the
Reserve Account and (ii) the amount of the Letter of Credit that is in full
force and effect shall equal the Letter of Credit Commitment; provided, however,
that upon the downgrade or removal of S&P’s and Moody’s long-term unsecured debt
rating of the Guarantor, BLFC or the Trust which requires the Letter of Credit
Commitment to be increased in accordance with subsection 2.01(e) of the Letter
of Credit Reimbursement Agreement, BAFC shall have thirty (30) days to either
(x) obtain a substitute Letter of Credit or an amendment to the existing Letter
of Credit reflecting the Letter of Credit Commitment as so increased or (y)
deposit additional funds in the Reserve Account in an amount equal to the amount
by which the Letter of Credit Commitment is required to be increased. Following
the deposit by BAFC of any amounts in the Reserve Account, the Administrative
Agent may, upon receipt of a Servicer’s Certificate or upon obtaining knowledge
of the existence of a Defaulted Loan, request withdrawals from the Collateral
Agent out of the Reserve Account of draw amounts with respect to Defaulted Loans
and deposit of such amounts by the Collateral Agent into the Cash Collateral
Account. The Administrative Agent shall provide notice to BAFC and the Servicer
as promptly as practicable of the fact and amount of such drawings.
 
ARTICLE VI
 
CONDITIONS PRECEDENT
 
SECTION 6.01 Conditions to Effectiveness. This Agreement shall become effective
on the first day on which all of the following conditions have been satisfied:
 
(a) Agreement. Each Liquidity Bank, the Administrative Agent and BAFC shall have
signed a counterpart copy of this Agreement and delivered the same to the
Administrative Agent.
 
(b) Depositary Agreement. BAFC and the Depositary shall have executed and
delivered the Depositary Agreement; such Agreement shall be in full force and
effect; and the Administrative Agent shall have received a fully executed
counterpart thereof.
 
(c) The Liquidity Loan Notes. There shall have been delivered to the
Administrative Agent for the account of each Liquidity Bank a Liquidity Loan
Note payable to the order of such Liquidity Bank in the amount and as otherwise
provided for in Article III hereto.
 
-23-

--------------------------------------------------------------------------------


 
(d) Security Agreement. BAFC, the Servicer, the Administrative Agent, the Letter
of Credit Agent and the Collateral Agent shall have executed and delivered the
Security Agreement; such Agreement shall be in full force and effect; and the
Administrative Agent shall have received a fully executed counterpart thereof.
 
(e) Guaranty. The Guarantor shall have executed and delivered the Guaranty; the
Guaranty shall be in full force and effect; and the Administrative Agent shall
have received a fully executed counterpart thereof.
 
(f) Letter of Credit Reimbursement Agreement. BAFC, the Letter of Credit Agent
and the Letter of Credit Banks shall have executed and delivered the Letter of
Credit Reimbursement Agreement; such Agreement shall be in full force and
effect; and the Administrative Agent shall have received a fully executed
counterpart thereof.
 
(g) Letter of Credit. The Letter of Credit Agent and the Letter of Credit Banks
shall have executed the Letter of Credit and delivered it to the Administrative
Agent; the Letter of Credit shall be in full force and effect.
 
(h) Other Agreements. Each of the other parties thereto shall have executed and
delivered the Placement Agency Agreement and each of the other Transaction
Documents, each of which shall be in full force and effect, and the
Administrative Agent shall have received fully executed counterparts thereof.
 
(i) No Series 2000-1 Early Amortization Event or Potential Series 2000-1 Early
Amortization Event. As of the date hereof, there shall exist no Series 2000-1
Early Amortization Event or Potential Series 2000-1 Early Amortization Event.
 
(j) Representations and Warranties. All representations and warranties of (i)
BAFC contained in this Agreement and in the other Transaction Documents or in
any document, certificate or financial or other statement delivered in
connection herewith or therewith and (ii) the Servicer, the Guarantor and the
Company contained in the Transaction Documents, shall be true and correct with
the same force and effect as though such representations and warranties had been
made as of the date hereof.
 
(k) Opinions of Counsel. The Administrative Agent, each Liquidity Bank, the
Letter of Credit Agent, BAFC and each Placement Agent shall have received (i)
from Winston & Strawn LLP, counsel for the Servicer and New York counsel for the
Guarantor, a favorable opinion dated the date hereof covering the matters as
such parties shall reasonably request, (ii) from Conyers Dill and Pearman,
Bermuda counsel for the Guarantor, a favorable opinion dated the date hereof
covering the matters as such parties shall reasonably request and (iii) from
Winston & Strawn LLP, counsel for BAFC, a favorable opinion dated the date
hereof covering the matters as such parties shall reasonably request.
 
-24-

--------------------------------------------------------------------------------


 
(l) Closing Certificates. The Administrative Agent shall have received in
sufficient counterparts for each Liquidity Bank a certificate, dated the date
hereof and executed by a Responsible Officer of each of BAFC, the Company and
the Servicer stating that all of the conditions specified in Section 6.01(i) as
applicable to it are then satisfied.
 
(m) Filings, etc. All filings (including, without limitation, pursuant to the
UCC) and recordings shall have been accomplished with respect to the Security
Agreement in such jurisdictions as may be required or permitted by law to
establish, perfect, protect and preserve the rights, titles, interests,
remedies, powers, privileges, liens and security interests of the Collateral
Agent in the collateral covered by the Security Agreement and any giving of
notice or the taking of any other action to such end (whether similar or
dissimilar) required or permitted by law shall have been given or taken. On or
prior to the Series 2000-1 Issuance Date, BAFC and the Collateral Agent shall
have received copies of (i) UCC searches from the New York Secretary of State
(and applicable local UCC searches), each showing no liens as to BAFC, and (ii)
satisfactory evidence as to any such filing, recording, registration, giving of
notice or other action so taken or made.
 
(n) Documentation and Proceedings. The Administrative Agent shall have received
copies of the Certificate of Incorporation of BAFC (certified by the Secretary
of State of Delaware), certificates of appropriate officials as to the existence
and good standing (if applicable) of BAFC and the Guarantor, and Bylaws of BAFC,
Board of Directors resolutions in respect of the Transaction Documents to which
BAFC or the Guarantor, as applicable, is a party, and incumbency certificates
with respect to BAFC and the Guarantor, all satisfactory in form and substance
to the Administrative Agent.
 
(o) Bank Accounts. The Cash Collateral Account, the Commercial Paper Account and
the Special Payment Account shall have been established.
 
(p) Compliance with Laws. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the business conducted and proposed to be
conducted by BAFC is in compliance with all applicable laws and regulations and
that all registrations, filings, licenses and/or consents required to be
obtained by BAFC in connection therewith have been made or obtained.
 
(q) Other Conditions Precedent. The conditions precedent to the Letter of Credit
Reimbursement Agreement shall have been satisfied concurrently.
 
(r) Fees. The Administrative Agent shall have received payment of all fees and
other amounts due and payable to it or the Liquidity Banks on or before the date
hereof.
 
-25-

--------------------------------------------------------------------------------


 
(s) BAFC Rating. The Administrative Agent shall have received a letter from S&P
confirming its “A-1” rating of BAFC’s commercial paper and a letter from Moody’s
confirming its “P-1” rating of BAFC’s commercial paper.
 
(t) BL, Trust and BLFC Rating. The Administrative Agent shall have received
evidence reasonably satisfactory to it that BL’s long-term unsecured debt rating
is at least “BBB-” by S&P and either the Trust’s or BLFC’s long-term unsecured
debt rating is at least “Baa3” by Moody’s.
 
(u) Guarantor Financials. The Administrative Agent shall have received (i)
audited consolidated financial statements of BL for its fiscal year ended
December 31, 2006, and (ii) unaudited consolidated financial statements for its
fiscal quarter ended March 31, 2007.
 
SECTION 6.02 Conditions to Each Issuance of Commercial Paper. The right of BAFC
to issue Commercial Paper is subject at the time of such issuance of Commercial
Paper to the satisfaction of the following conditions listed in this Section
6.02 (in addition to the condition set forth in the proviso to Section 2.01(b))
with each issuance of Commercial Paper.
 
(a) Ratings. At the time of each issuance of Commercial Paper, a rating of at
least “A-1”, in the case of S&P, and at least “P-1”, in the case of Moody’s,
shall be in full force and effect.
 
(b) Representations and Warranties. At the date of such issuance of Commercial
Paper and after giving effect thereto, all representations and warranties of (i)
BAFC contained in this Agreement and in the other Transaction Documents or in
any document, certificate or financial or other statement delivered in
connection herewith or therewith, unless waived by the Administrative Agent and
Letter of Credit Agent, and (ii) the Servicer, the Guarantor and the Company
contained in the Transaction Documents, or in any document, certificate or
financial or other statement delivered in connection therewith, unless waived by
the Administrative Agent and Letter of Credit Agent, in each case shall be true
and correct with the same force and effect as though such representations and
warranties had been made as of such date.
 
(c) Liquidity Agreement. The Liquidity Agreement shall be in full force and
effect on the date of such issuance of Commercial Paper.
 
(d) Private Placement Memorandum. Each credit report, private placement
memorandum or information circular to be used by BAFC in connection with the
offer or sale of the Commercial Paper shall, only insofar as the same shall
describe the Administrative Agent or the obligations of the Administrative Agent
hereunder, have been approved in writing by the Administrative Agent or, only
insofar as the same shall describe any Liquidity Bank or the obligations of any
Liquidity Bank hereunder, the Administrative Agent shall obtain the prior
written approval of such Liquidity Bank.
 
-26-

--------------------------------------------------------------------------------


 
(e) No Mandatory Liquidation Event or Mandatory CP Wind-Down Event. At the time
of each issuance of Commercial Paper and after giving effect thereto, (i) no
Mandatory Liquidation Event shall have occurred, and (ii) no Mandatory CP
Wind-Down Event shall have occurred with respect to which the Administrative
Agent shall have instructed the Depositary not to issue additional Commercial
Paper.
 
SECTION 6.03 Conditions Precedent to the Making of Each Liquidity Loan. In
addition to the requirements of subsection 3.01(c) hereof, no Liquidity Bank
shall be required to make a Liquidity Loan if at or prior to the time of making
such Liquidity Loan an Insolvency Event (as described in clauses (i)-(iii) of
the definition of “Insolvency Event”) shall have occurred with respect to BAFC.
 
SECTION 6.04 Conditions to the Making of any Liquidity Loan Following a
Mandatory CP Wind-Down Event. In addition to the requirements of subsection
3.01(c) and Section 6.03 hereof, no Liquidity Bank shall be required to make a
Liquidity Loan pursuant to subsection 3.01(a)(v) hereof unless the following
conditions are satisfied on each day on which such Liquidity Loan is to be made:
 
(a) Representations and Warranties. At the date on which such Liquidity Loan is
to be made and after giving effect to such Liquidity Loan, all representations
and warranties of (i) BAFC contained in this Agreement and in the other
Transaction Documents or in any document, certificate or financial or other
statement delivered in connection herewith or therewith, unless waived by the
Administrative Agent and (ii) the Servicer, the Guarantor and the Company
contained in the Transaction Documents, or in any document, certificate or
financial or other statement delivered in connection therewith, unless waived by
the Administrative Agent, in each case shall be true and correct with the same
force and effect as though such representations and warranties had been made as
of such date.
 
(b) No Mandatory Liquidation Event or Potential Mandatory Liquidation Event. At
the date on which such Liquidity Loan is to be made and after giving effect to
such Liquidity Loan, no Mandatory Liquidation Event or Potential Mandatory
Liquidation Event shall have occurred.
 
ARTICLE VII
 
COVENANTS
 
While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by BAFC hereunder and under the Commercial Paper and the
Liquidity Loan Notes shall have been paid in full and the Liquidity Banks no
longer have any Liquidity Commitment hereunder), BAFC agrees that:
 
-27-

--------------------------------------------------------------------------------


 
SECTION 7.01 Affirmative Covenants. BAFC shall:
 
(a) provide the Administrative Agent all information that the Administrative
Agent may reasonably request in writing concerning the business of BAFC within a
reasonable period of time considering the nature of the request; provided that
with respect to any information relating to an annual audited report, the same
may be delivered within one hundred and twenty (120) calendar days after the end
of BAFC’s fiscal year;
 
(b) furnish or cause to be furnished to the Administrative Agent in sufficient
number for each Liquidity Bank, copies of all documents and other notices
furnished to BAFC under the Transaction Documents and to the Letter of Credit
Agent under the Letter of Credit Reimbursement Agreement;
 
(c) execute and deliver to the Administrative Agent and the Liquidity Banks all
such documents and instruments and do all such other acts and things as may be
necessary or reasonably required by the Administrative Agent to enable the
Collateral Agent or the Administrative Agent to exercise and enforce their
respective rights under this Agreement, the Letter of Credit Reimbursement
Agreement, the Letter of Credit, the Guaranty and the Security Agreement, and to
realize thereon, and record and file and rerecord and refile all such documents
and instruments, at such time or times, in such manner and at such place or
places, all as may be necessary or required by the Administrative Agent to
validate, preserve and protect the position of the Collateral Agent, the
Administrative Agent and the Liquidity Banks under this Agreement, the Letter of
Credit Reimbursement Agreement, the Letter of Credit, the Guaranty and the
Security Agreement;
 
(d) take all actions necessary to ensure that all taxes and other governmental
claims in respect of BAFC’s operations and assets are promptly paid when due,
except those contested in good faith;
 
(e) comply in all material respects with obligations it assumes under the
Transaction Documents;
 
(f) comply with all Requirements of Law except where the failure to so comply
would not reasonably be expected to have a material adverse effect on its
ability to perform its obligations under the Transaction Documents;
 
(g) for the benefit of the Administrative Agent and the Liquidity Banks, and for
so long as this Agreement shall be in effect, perform and comply with each of
its respective agreements, warranties and indemnities contained in this
Agreement and the other Transaction Documents;
 
-28-

--------------------------------------------------------------------------------


 
(h) give prompt notice to the Administrative Agent of any material default or
event of default by any Obligor under any Loan or Loan Documents of which BAFC
is aware;
 
(i) advise the Administrative Agent of the occurrence of each Default, Event of
Default or Mandatory CP Wind-Down Event as promptly as practicable after BAFC
becomes aware of any such Default, Event of Default or Mandatory CP Wind-Down
Event, and shall notify the Series 2000-1 Rating Agencies of any Mandatory CP
Wind-Down Event and Mandatory Liquidation Event;
 
(j) beginning with the fiscal year commencing in 2000, furnish to the Series
2000-1 Rating Agencies and the Administrative Agent in sufficient number for
each Liquidity Bank as soon as available, but in any event within one hundred
and twenty (120) days after the end of each fiscal year of BAFC audited
financial statements consisting of the balance sheet of BAFC as of the end of
such year and the related statements of income and retained earnings and
statements of cash flow for such year, setting forth in each case in comparative
form the corresponding figures for the previous fiscal year (provided that
comparative figures shall not be required with respect to such financial
statements delivered at the end of BAFC’s fiscal year ending in 2000), certified
by Independent Public Accountants satisfactory to the Administrative Agent to
the effect that such financial statements fairly present in all material
respects the financial condition and results of operations of BAFC in accordance
with GAAP consistently applied;
 
(k) beginning with the fiscal year commencing in 2000, furnish to the Series
2000-1 Rating Agencies and the Administrative Agent as soon as available but in
any event within sixty (60) days after the end of each of the first three
quarters for each fiscal year of BAFC, unaudited financial statements consisting
of a balance sheet of BAFC as at the end of such quarter and a statement of
income and retained earnings for such quarter, setting forth (in the case of
financial statements furnished for calendar quarters subsequent to the first
full calendar year of BAFC) in comparative form the corresponding figures for
the corresponding quarter of the preceding fiscal year; and BAFC will
additionally furnish, or cause to be furnished, to the Administrative Agent
together with the financial statements required pursuant to clause (j) and this
clause (k) a certificate of a Responsible Officer of BAFC stating that (x) the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of BAFC and (y) to the best knowledge
of such Responsible Officer, no Mandatory CP Wind-Down Event or Mandatory
Liquidation Event was continuing at the end of such quarter or on the date of
such statement or, if such Mandatory CP Wind-Down Event or Mandatory Liquidation
Event was continuing at the end of such quarter or on the date of such
statement, specifying the name and period of existence thereof;
 
(l) (i) except as otherwise permitted by the Transaction Documents, preserve,
renew and keep in full force and effect its corporate existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable
 
-29-

--------------------------------------------------------------------------------


 
in the normal conduct of its business, except where the failure to maintain the
same would not have a Material Adverse Effect; and
 
(m) on each day after the Liquidity Loans (with accrued interest thereon) have
become due and payable (whether at the stated maturity, by acceleration or
otherwise), give the notice contemplated by Section 2.06 of the Series 2000-1
Supplement, such notice to specify an amount equal to the lesser of (i) the
funds on deposit in the Series 2000-1 Collection Subaccount on such day and (ii)
the outstanding amount of the Liquidity Loans (with accrued interest thereon)
and all other amounts owing under this Agreement.
 
SECTION 7.02 Negative Covenants. BAFC will not:
 
(a) contract for, create, incur, assume or suffer to exist any Lien, security
interest, charge or other encumbrance of any nature upon any of its property or
assets, whether now owned or hereafter acquired except for Permitted Liens and
as otherwise provided for in the Security Agreement or the Depositary Agreement;
 
(b) create, incur, assume or suffer to exist any Indebtedness, whether current
or funded, or any other liability except Permitted Indebtedness;
 
(c) except as contemplated by the Transaction Documents, make any loan or
advance or credit to, or guarantee (directly or indirectly or by an instrument
having the effect of assuring another’s payment or performance on any obligation
or capability of so doing or otherwise), endorse or otherwise become
contingently liable, directly or indirectly, in connection with the obligations,
stocks or dividends of, or own, purchase, repurchase or acquire (or agree
contingently to do so) any assets, stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any other Person;
 
(d) enter into any merger, consolidation, joint venture, syndicate or other form
of combination with any Person, or sell, lease or transfer or otherwise dispose
of any of its assets or receivables or purchase any asset, or engage in any
transaction which would result in a change of control of BAFC. BAFC will not
create any subsidiary of BAFC without the prior written consent of the
Administrative Agent;
 
(e) enter into or be a party to any agreement or instrument other than the
Transaction Documents or documents and agreements incidental thereto;
 
(f) make any expenditure (by long-term or operating lease or otherwise),
excluding those relating to foreclosure, for capital assets (both realty and
personalty), unless such expenditure is approved in writing by the
Administrative Agent;
 
(g) engage in any business or enterprise or enter into any material transaction
other than as contemplated by the Transaction Documents;
 
-30-

--------------------------------------------------------------------------------


 
(h) amend its Certificate of Incorporation or Bylaws without the prior written
consent of the Administrative Agent;
 
(i) grant any powers of attorney to any Person for any purposes except (i) where
permitted by the Transaction Documents or (ii) to the Collateral Agent for the
purposes of the Security Agreement;
 
(j) except with respect to Liquidity Loans made after the occurrence of a
Mandatory CP Wind-Down Event pursuant to subsection 3.01(a)(v), advance any
funds under the Series 2000-1 VFC Certificate if at such time any Liquidity Loan
remains outstanding;
 
(k) advance any funds under the Series 2000-1 VFC Certificate if at the time of
or after giving effect to such advance, a Series 2000-1 Early Amortization Event
has occurred and is continuing, unless such advance is approved in advance by
the Majority Liquidity Banks and the Majority Letter of Credit Banks; or
 
(l) take any action which would permit the Servicer to have the right to refuse
to perform any of its respective obligations under the Servicing Agreement.
 
ARTICLE VIII
 
MANDATORY LIQUIDATION EVENTS,
MANDATORY CP WIND-DOWN EVENTS AND REMEDIES
 
SECTION 8.01 Mandatory Liquidation Events. Upon notice from the Administrative
Agent that any of the following events has occurred (each a “Mandatory
Liquidation Event”), the remedies of Section 8.03(a) hereof shall apply:
 
(i) Letter of Credit. The Letter of Credit has not been reinstated within three
(3) Business Days of any draw pursuant to Section 5.05(a) hereof;
 
(ii) Delinquent Loans. Any Loan constitutes a Delinquent Loan for a period of
more than three (3) successive Business Days;
 
(iii) Guarantor or Designated Obligor Cross-Default. The Guarantor or any of the
Designated Obligors shall (A) default in the observance or performance of any
agreement or condition relating to any of its outstanding Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, the effect of which default is to cause or permit such Indebtedness to
become due prior to its stated maturity or (B) fail to pay when due any material
amounts due under any agreement to which any such Person is a party; provided,
however, that no Mandatory Liquidation Event shall be deemed to occur under
clause (A) or (B) of this paragraph unless the aggregate amount of
 
-31-

--------------------------------------------------------------------------------


 
Indebtedness in respect of which any payment default or other default referred
to in this paragraph shall have occurred shall be equal to at least $50,000,000;
 
(iv) Insolvency. An Insolvency Event shall occur with respect to BAFC, the
Guarantor, any Designated Obligor or the Company;
 
(v) Change of Control. A Change of Control with respect to the Guarantor shall
occur;
 
(vi) Investment Company. BAFC or the Guarantor shall become an “investment
company” within the meaning of the 1940 Act and shall not be exempt from
compliance with the 1940 Act;
 
(vii) Judgments Against BAFC. Final, non-appealable judgment or judgments for
the payment of money in an aggregate amount in excess of $50,000 shall have been
rendered against BAFC and the same shall have remained unsatisfied and in effect
for any period of thirty (30) consecutive days during which no stay of execution
shall have been obtained;
 
(viii) Commercial Paper Payments. Failure by BAFC to pay or cause to be paid any
amount in respect of Commercial Paper when due;
 
(ix) Certain Payments. Failure by BAFC to pay or cause to be paid (i) any of the
fees described in Section 4.01 hereof when due within three (3) Business Days
from the date due; (ii) fees due under subsection 2.11(a) of the Letter of
Credit Reimbursement Agreement or any other amounts due under the Letter of
Credit Reimbursement Agreement within three (3) Business Days from the date due;
(iii) any Liquidity Loan under subsection 3.01(f) and Section 5.02 hereof on the
date due; or (iv) interest on any Liquidity Loan within three (3) Business Days
of the date such interest is due;
 
(x) Representations. Any representation or warranty or other written statement
made or deemed made by BAFC, the Company or the Guarantor in this Agreement or
in any other Transaction Document or in any document entered into in connection
herewith or therewith, shall prove to have been incorrect when made in any
material respect;
 
(xi) Covenants. (a) Failure by BAFC, the Company or the Guarantor to observe or
perform any covenant or agreement contained in subsections 5.05(g), 7.01(i) and
7.01(l) hereof (with respect to BAFC), subsections 2.06(g) and 2.06(j)(i) and
(ii) of the Pooling Agreement (with respect to the Company) and subsections
8.1(c)(i) and (ii), 8.1(g)(i), 8.1(h), 8.1(i) and 8.2 of the Guaranty (with
respect to the Guarantor); or (b) failure by BAFC, the Company or the Guarantor
to observe or perform any other covenant or agreement contained herein or in any
other Transaction Document to which it is a
 
-32-

--------------------------------------------------------------------------------


 
party and not constituting a Mandatory Liquidation Event under any other clause
of this Article VIII and the continuance of such default for thirty (30) days
after the earlier of (x) the date on which a Responsible Officer of BAFC, the
Company or the Guarantor has knowledge of such failure and (y) BAFC, the Company
or the Guarantor receives written notice thereof from the Administrative Agent;
 
(xii) Default Under Other Documents. (a) A Series 2000-1 Early Amortization
Event or a Potential Series 2000-1 Early Amortization Event shall have occurred
and be continuing or (b) an Early Amortization Event described in Section 7.01
of the Pooling Agreement (without taking into account any Supplements) shall
occur;
 
(xiii) Default under the Guaranty. The Guarantor shall default under the
Guaranty or the Guaranty shall have become invalid or ineffective or the
Guarantor or any affiliate thereof shall challenge its effectiveness;
 
(xiv) Judgments Against Guarantor and Designated Obligors. One or more judgments
for the payment of money (to the extent not bonded or covered by insurance to
the reasonable satisfaction of the Letter of Credit Agent and the Administrative
Agent) shall be rendered against the Guarantor or any of the Designated Obligors
or any combination thereof in an aggregate amount greater than $50,000,000, and
the same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of the
Guarantor or any of the Designated Obligors to enforce any such judgment and no
stay of enforcement shall be in effect;
 
(xv) Effectiveness of Other Documents. Any of the Transaction Documents shall
cease, for any reason, to be in full force and effect, or the Company, the
Servicer, the Guarantor, the Sellers or BAFC shall so assert in writing; or
 
(xvi) Other Cross-Defaults. BLFC or any other Investor Certificateholder that is
an Affiliate of the Guarantor shall (i) default in making any payment of any
principal of any Indebtedness or of any material amounts under any other
agreement to which it is a party on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
 
-33-

--------------------------------------------------------------------------------


 
required, such Indebtedness to become due prior to its stated maturity or to
become payable; provided, that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (xvi) shall not at any time constitute a
Mandatory Liquidation Event unless, at such time, one or more defaults, events
or conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (xvi) shall have occurred and be continuing with respect to
Indebtedness or other amounts the outstanding principal amount of which exceeds
in the aggregate $50,000,000; provided, further, that the immediately preceding
proviso shall be deemed inapplicable at any time that any Purchased Loan shall
constitute a Defaulted Loan or shall have constituted a Delinquent Loan for a
period of more than three (3) successive Business Days.
 
SECTION 8.02 Mandatory CP Wind-Down Events. Upon the occurrence of any of the
following events (each a “Mandatory CP Wind-Down Event”), the remedies of
Section 8.03(b) hereof shall apply:
 
(a) Guarantor’s Adjusted Net Debt/Consolidated Adjusted Capitalization Ratio.
The ratio of the Guarantor’s consolidated Adjusted Net Debt to consolidated
Adjusted Capitalization (each as calculated at the end of each fiscal quarter of
the Guarantor) is greater than 0.585:1.0; or
 
(b) Guarantor’s EBITDA. The Guarantor’s consolidated Adjusted EBITDA (as
calculated on a rolling four quarter basis) is less than $400,000,000.
 
SECTION 8.03 Remedies. 
 
(a) At any time during the continuance of any Mandatory Liquidation Event and so
long as such Mandatory Liquidation Event shall continue unremedied, the
Administrative Agent, by written notice to BAFC, the Series 2000-1 Rating
Agencies, and the Depositary (with a copy to each Placement Agent and the
Collateral Agent), (i) shall instruct the Depositary not to issue or deliver any
additional Commercial Paper, and (ii) may, with the consent of the Majority
Liquidity Banks, and shall, at the written request of the Majority Liquidity
Banks, (A) declare the principal of and accrued interest in respect of the
Liquidity Loan Notes to be, whereupon the same shall become, forthwith due and
payable without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by BAFC, anything contained herein or in
the Liquidity Loan Notes to the contrary notwithstanding, and/or (B) subject to
the
 
immediately following sentence declare the Aggregate Liquidity Commitment
terminated, whereupon the Aggregate Liquidity Commitment and the obligation of
the Liquidity Banks to make the Liquidity Loans hereunder shall terminate
immediately and any accrued fees or premiums shall forthwith become due and
payable without any further notice of any kind and/or (C) instruct BAFC to, and
in such event BAFC shall, instruct the Trustee to declare the principal of and
accrued interest in respect of the Purchased Loans to be due and payable
(provided that, for the avoidance of doubt, BAFC acknowledges and agrees that if
it fails to give such instructions, the Administrative
 
-34-

--------------------------------------------------------------------------------


 
Agent may do so on its behalf). Notwithstanding the previous sentence, upon the
occurrence of a Mandatory Liquidation Event described in subsection 8.01(iv)
with respect to BAFC, the Guarantor or the Company or in subsection
8.01(xii)(b), the Aggregate Liquidity Commitment shall terminate automatically,
and all amounts payable to the Liquidity Banks and the Liquidity Agent hereunder
and under the Liquidity Loan Notes, whether for principal, interest, fees,
expenses or otherwise, shall automatically become forthwith due and payable
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived. Anything herein to the contrary notwithstanding, no
declaration or termination of the Aggregate Liquidity Commitment pursuant to the
foregoing provisions of this Article VIII shall affect the obligation of the
Liquidity Banks to make Liquidity Loans with respect to Commercial Paper issued,
authenticated and delivered by the Depositary prior to receipt of instructions
from the Administrative Agent to cease issuing Commercial Paper as provided in
subsection 2.01(a) hereof; provided the conditions set forth in subsection
3.01(c) and Section 6.03 hereof are satisfied at the time of the making of any
such Liquidity Loan.
 
(b) At any time during the continuance of a Mandatory CP Wind-Down Event and so
long as such Mandatory CP Wind-Down Event shall continue unremedied, (i) the
Administrative Agent shall, by written notice to BAFC, the Series 2000-1 Rating
Agencies, and the Depositary (with a copy to each Placement Agent and the
Collateral Agent), instruct the Depositary not to issue or deliver any
additional Commercial Paper and (ii) subject to the terms and conditions herein
(and provided that a Mandatory Liquidation Event shall not have occurred which
has not been waived by the Majority Liquidity Banks), the Liquidity Banks shall
make Liquidity Loans to BAFC on a revolving basis pursuant to subsections
3.01(a)(i) and 3.01(a)(v) hereof.
 
ARTICLE IX
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Liquidity Banks to enter into this Agreement and to
provide the credit facility provided for herein, BAFC makes the following
representations and warranties to the Liquidity Banks:
 
SECTION 9.01 Corporate Existence. BAFC is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, has full
corporate power and authority to own its assets and to transact the business in
which it is now engaged and is duly qualified as a foreign corporation and in
good standing under the laws of each jurisdiction in which its business or
activities requires such qualification. BAFC has no subsidiaries.
 
SECTION 9.02 Corporate Power; Authorization; Enforceable Obligation. BAFC has
the corporate power, authority and legal right to execute, deliver and perform
the Transaction Documents and to borrow hereunder and has taken all necessary
corporate action to authorize the borrowings on the terms and conditions hereof
and the execution, delivery and performance of the Transaction Documents. No
consent, license, permit, approval or
 
-35-

--------------------------------------------------------------------------------


 
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any Governmental Authority is required for the execution,
delivery and performance by BAFC of the Transaction Documents which has not been
obtained, made, given or accomplished. This Agreement and the other Transaction
Documents, including the Liquidity Loan Notes, have been executed and delivered
by a duly authorized officer of BAFC, and each of the Transaction Documents
constitutes and, in the case of Commercial Paper, when executed and issued in
accordance with the provisions hereof and of the Depositary Agreement, will
constitute, a legal, valid and binding obligation of BAFC enforceable against
BAFC in accordance with its respective terms except that the enforceability
thereof may be subject to the effects of any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
SECTION 9.03 No Legal Bar. The execution, delivery and performance by BAFC of
the Transaction Documents will not violate any provision of any existing law or
regulation applicable to BAFC, or of any order, judgment, award or decree of any
court, arbitrator or governmental authority applicable to BAFC or the
Certificate of Incorporation or Bylaws of BAFC or any mortgage, indenture,
lease, contract or other agreement, instrument or undertaking to which BAFC is a
party or by which BAFC or any of its assets may be bound, and will not, except
as otherwise provided herein or under any of the other Transaction Documents,
result in, or require, the creation or imposition of any Lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertaking.
 
SECTION 9.04 No Material Litigation. No litigation, investigation or
administrative proceeding of or before any court, arbitrator or Governmental
Authority is pending nor, to BAFC’s knowledge, threatened against BAFC or any of
its assets (a) with respect to the Transaction Documents or the Borrowings
hereunder or (b) that, if determined adversely, would have a material adverse
effect on the business, operations, assets, financial condition or prospects of
BAFC or (c) that would have a material adverse effect on the ability of BAFC to
perform under the Transaction Documents or on the rights and remedies of the
Administrative Agent, the Collateral Agent and the Liquidity Banks thereunder.
 
SECTION 9.05 Security Interest. 
 
(a) (i) No effective financing statement listing BAFC as debtor (other than any
which may have been filed on behalf of the Collateral Agent) covering any of the
Assigned Collateral is on file in any public office; (ii) at the date of each
deposit of monies in each Collateral Account, BAFC was, is or will then be the
lawful owner of, and had, has or will then have good title to, such monies, free
and clear of all Liens except the lien and security interest granted pursuant to
the Security Agreement in favor of the Collateral Agent; and (iii) BAFC is and
will be the lawful owner of, and has and will have good and marketable title to,
all Assigned Collateral, free and clear of all Liens
 
-36-

--------------------------------------------------------------------------------


 
except the lien and security interest granted pursuant to the Security Agreement
in favor of the Collateral Agent and Permitted Liens.
 
(b) BAFC has not previously created any security interest which remains in
effect in the Assigned Collateral, any Collateral Account or the funds deposited
therein or any part thereof and will keep the Assigned Collateral, each
Collateral Account and the funds deposited therein and every part thereof free
and clear of all Liens except the lien and security interest granted pursuant to
the Security Agreement in favor of the Collateral Agent and Permitted Liens.
 
(c) The Security Agreement creates a valid Lien on the Assigned Collateral in
favor of the Secured Parties and such lien is prior in right to any other Liens
and is enforceable as such against creditors of and purchasers from BAFC except
to the extent foreclosure of such Lien may be limited by applicable bankruptcy,
insolvency, moratorium or other similar laws affecting creditors’ rights
generally.
 
SECTION 9.06 Commercial Paper; Investment Company Act. The qualification of an
indenture with respect to Commercial Paper under the Trust Indenture Act of
1939, as amended, is not required in connection with the offer, issuance, sale
or delivery of Commercial Paper. BAFC is not an “investment company”, or a
company “controlled” by an “investment company” within the meaning of the 1940
Act.
 
SECTION 9.07 Securities Act. The offer, issuance, sale or delivery of the
Commercial Paper in accordance with the terms hereof and the Depositary
Agreement will constitute exempted transactions under the Securities Act, and
registration of the Commercial Paper under the Securities Act will not be
required in connection with any such offer, issuance, sale or delivery of the
Commercial Paper.
 
SECTION 9.08 Accuracy of Information. All Monthly Settlement Statements, Daily
Reports, financial statements, records, and other information furnished by or on
behalf of BAFC, the Servicer or the Guarantor to the Administrative Agent or any
Liquidity Bank hereunder shall be accurate in all material respects as of their
respective date.
 
SECTION 9.09 Taxes and ERISA Liability. BAFC has paid all of its Taxes when due
except those Taxes the liability for which (i) BAFC has contested in good faith
in appropriate proceedings and for which adequate reserves are maintained in
accordance with GAAP or (ii) could not reasonably be expected to result in a
Material Adverse Effect. BAFC has no ERISA plan liability and is not subject to
the requirements of ERISA.
 
SECTION 9.10 Federal Regulations. No part of the proceeds of any Liquidity Loans
will be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Liquidity Bank or the
Administrative Agent, BAFC will furnish to the Administrative Agent and each
Liquidity Bank a statement to the foregoing effect in conformity
 
-37-

--------------------------------------------------------------------------------


 
with the requirements of FR Form G-3 or FR Form U-1, as applicable, referred to
in Regulation U.
 
SECTION 9.11 No Change. Since December 31, 2006, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
SECTION 9.12   Solvency. BAFC is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS
 
SECTION 10.01 Appointment of the Administrative Agent. Each Liquidity Bank
hereby irrevocably appoints JPMorgan Chase Bank, N.A. as its Administrative
Agent hereunder, under the Guaranty, under the Letter of Credit Reimbursement
Agreement, under the Letter of Credit and under the Security Agreement and
hereby authorizes the Administrative Agent to take such action on its behalf to
execute, deliver and perform such documents on its behalf, and to exercise such
rights, remedies, powers and privileges hereunder or thereunder as are
specifically authorized to be exercised by the Administrative Agent by the terms
hereof or thereof, together with such rights, remedies, powers and privileges as
are reasonably incidental thereto. The Administrative Agent may execute any of
its duties hereunder and under the Security Agreement by or through agents or
employees, and the Administrative Agent shall not be responsible for the
negligence or misconduct of any such agents or employees selected by it with
reasonable care. The relationship between the Administrative Agent and each
Liquidity Bank is that of agent and principal only, and nothing herein shall be
deemed to constitute or appoint the Administrative Agent a trustee or fiduciary
for any Liquidity Bank or impose on the Administrative Agent any obligations
other than those for which express provision is made herein, under the Guaranty,
under the Letter of Credit Reimbursement Agreement, under the Letter of Credit
or in the Security Agreement. Upon receipt, the Administrative Agent will
forward to each Liquidity Bank (a) an executed copy of the Transaction
Documents, (b) a copy of each Monthly Settlement Statement and Daily Report, and
(c) a copy of each financial statement, accountant’s certification and officer’s
certificate specified in Section 7.01 hereof and in Section 8.1 of the Guaranty.
 
The Administrative Agent shall not have any duty to exercise any right, power,
remedy or privilege granted to it hereby or thereby, or to take any affirmative
action or exercise any discretion hereunder or thereunder, including, without
limitation, the right of the Administrative Agent to instruct the Depositary not
to issue or deliver Commercial Paper under the provisions of subsection 2.01(a)
hereof and the Depositary Agreement, unless directed to do so by all the
Liquidity Banks or the Majority Liquidity Banks, as applicable (and shall be
fully protected in acting or refraining from acting pursuant to such directions
which shall be binding
 
-38-

--------------------------------------------------------------------------------


 
upon the Liquidity Banks), shall not, without the prior approval of all the
Liquidity Banks consent to any reduction of the Letter of Credit Commitment
pursuant to Section 2.01(d)(i) of the Letter of Credit Reimbursement Agreement,
and shall not, without the prior approval of all the Liquidity Banks or the
Majority Liquidity Banks, as applicable, consent to any material departure by
BAFC or the Depositary from the terms hereof or thereof, waive any default on
the part of any such party under any such agreement or instrument or amend,
modify, supplement or terminate, or agree to any surrender of, any such
agreement or instrument; provided, that the foregoing limitation on the
authority of the Administrative Agent is for the benefit of the Liquidity Banks
and shall not impose any obligation on BAFC to investigate or inquire into the
authority of the Administrative Agent in any circumstances, and BAFC shall be
fully protected in carrying out any request, direction or instruction made or
given to BAFC by the Administrative Agent in the exercise of any right, power,
remedy or privilege granted to the Administrative Agent hereby or by the terms
of any other Transaction Document, receiving or acting upon any consent or
waiver granted to BAFC hereunder or thereunder by the Administrative Agent, or
entering into any amendment or modification of, or supplement to, this Agreement
or any other Transaction Document, and BAFC shall not be subject to the claims
of any Liquidity Bank by reason of the lack of authority of the Administrative
Agent to take any such action nor shall the lack of authority on the part of the
Administrative Agent in any circumstance give rise to any claim on the part of
BAFC against any Liquidity Bank; and provided, further, that the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement, or
applicable law.
 
Neither the Administrative Agent nor any Liquidity Bank, nor any of its or their
respective directors, officers, agents or employees, shall be liable to any
person or entity, including without limitation, the Administrative Agent, any
Liquidity Bank, or any Program Party, as the case may be, for any action taken
or omitted to be taken by it or them hereunder, under any other Transaction
Document, or in connection herewith or therewith, except for any liability
determined, in a final judgment of a court of competent jurisdiction to have
resulted from the Administrative Agent’s or such Liquidity Bank’s own gross
negligence or willful misconduct; nor shall the Administrative Agent or any
Liquidity Bank be responsible to the Administrative Agent or any other Liquidity
Bank, as the case may be, for the validity, effectiveness, value, sufficiency or
enforceability against any Program Party, of any Transaction Document or other
document furnished pursuant hereto or thereto or in connection herewith or
therewith. The Administrative Agent shall not be liable under this Agreement to
BAFC or the Guarantor or their respective directors, officers, agents, employees
or members, or any Secured Party or its directors, officers, agents, employees
or stockholders for indirect, special, punitive, incidental or consequential
loss or damage of any kind whatsoever, including, without limitation, lost
profits. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may consult with legal counsel (including counsel for
BAFC), independent public accountants and other experts selected by it and shall
not be liable for any action taken or omitted to be taken in good faith by it in
accordance with or in reliance upon the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Liquidity Bank and
shall not be responsible to any Liquidity Bank for any statements, warranties or
representations made in or in
 
-39-

--------------------------------------------------------------------------------


 
connection with this Agreement, any other Transaction Document or any other
document furnished pursuant hereto or thereto or in connection herewith or
therewith; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement, any other Transaction Document or any other document furnished
pursuant hereto or thereto or in connection herewith or therewith, on the part
of any party hereto or thereto or to inspect the property (including the books
and records) of BAFC, the Guarantor or any other Program Party; (iv) shall not
be responsible to any Liquidity Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto; (v) shall incur no liability under or in respect of this
Agreement, any other Transaction Document or any other document furnished
pursuant hereto or thereto or in connection herewith or therewith, by acting
upon or relying upon any notice, consent, certificate or other instrument or
writing or telephonic instruction, or notices to the extent authorized herein or
therein believed by it to be genuine and sent by the proper party or parties;
and (vi) may deem and treat the payee of any Liquidity Loan Note as the owner
thereof for all purposes hereof unless and until a notice of the assignment or
transfer thereof satisfactory to the Administrative Agent signed by such payee
shall have been filed with the Administrative Agent.
 
Each Liquidity Bank hereby represents that it has, independently and without
reliance on the Administrative Agent or any other Liquidity Bank, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of the financial risks and other risks involved in the transactions
contemplated hereunder and under the Transaction Documents and of the financial
condition and affairs of BAFC, the Guarantor and the other Program Parties, and
the adequacy of the security granted to the Liquidity Banks under the Security
Agreement and its own decision to enter into this Agreement and the Security
Agreement and the transactions contemplated hereby and thereby and agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Liquidity Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own appraisals and decisions
in taking or not taking action under this Agreement or the Security Agreement.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by BAFC, the Guarantor or any other Program Party of
this Agreement, the other Transaction Documents or any other document referred
to or provided for herein or therein or to make inquiry of, or to inspect the
properties or books of BAFC, the Guarantor or other Program Parties. Except for
notices, reports and other documents and information expressly required to be
furnished to the Liquidity Banks by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Liquidity Bank with any credit or other information concerning BAFC, the
Guarantor or other Program Parties which may come into the possession of the
Administrative Agent.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Series 2000-1 Early Amortization Event, Potential Series 2000-1
Early Amortization Event, Mandatory CP Wind-Down Event or Mandatory Liquidation
Event unless the Administrative Agent has received written notice from a
Liquidity Bank, the Servicer, the Company, the Guarantor or BAFC referring to
this Agreement, describing such Series 2000-1
 
-40-

--------------------------------------------------------------------------------


 
Early Amortization Event, Potential Series 2000-1 Early Amortization Event,
Mandatory CP Wind-Down Event or Mandatory Liquidation Event and stating that
such notice is a “Notice of Series 2000-1 Early Amortization Event,” “Notice of
Potential Series 2000-1 Early Amortization Event,” “Notice of Mandatory CP
Wind-Down Event” or “Notice of Mandatory Liquidation Event,” as the case may be.
In the event that the Administrative Agent receives such a notice of the
occurrence of a Series 2000-1 Early Amortization Event, Mandatory CP Wind-Down
Event, Potential Series 2000-1 Early Amortization Event or Mandatory Liquidation
Event, the Administrative Agent shall promptly give notice thereof to the
Liquidity Banks. The Administrative Agent shall take such action with respect to
such Series 2000-1 Early Amortization Event, Potential Series 2000-1 Early
Amortization Event or Mandatory Liquidation Event as shall be reasonably
directed by the Majority Liquidity Banks; provided that, if the Administrative
Agent has not yet received such directions from the Majority Liquidity Banks
after using reasonable efforts to receive such directions, the Administrative
Agent may (but shall not be obligated to) take such action or refrain from
taking such action, with respect to such Series 2000-1 Early Amortization Event,
Potential Series 2000-1 Early Amortization Event or Mandatory Liquidation Event
as it shall deem advisable in the best interests of the Liquidity Banks.
 
Each Liquidity Bank hereby agrees, in the ratio that such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment hereunder bears to the
Aggregate Liquidity Commitment, to indemnify and hold harmless the
Administrative Agent and its directors, officers, agents and employees, from and
against any and all losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, settlements, costs and expenses of
any kind whatsoever (including, without limitation, fees and expenses of
attorneys, accountants and experts) incurred or suffered by the Administrative
Agent in its capacity as Administrative Agent hereunder as a result of any
action taken or omitted to be taken by the Administrative Agent in such capacity
or otherwise incurred or suffered by, made upon, or assessed against the
Administrative Agent in such capacity; provided, that no Liquidity Bank shall be
liable for any portion of any such losses, liabilities (including liabilities
for penalties), actions, suits, judgments, demands, damages, settlements, costs
or expenses determined, in the final judgment of a court of competent
jurisdiction, to be attributable to gross negligence or willful misconduct on
the part of the Administrative Agent. Without limiting the generality of the
foregoing, each Liquidity Bank hereby agrees, in the ratio aforesaid, to
reimburse the Administrative Agent promptly following its demand for any
out-of-pocket expenses (including, without limitation, attorneys’ fees and
expenses) incurred by the Administrative Agent or its directors, officers,
agents and employees hereunder or under the Security Agreement, and not promptly
reimbursed to the Administrative Agent by BAFC. Each Liquidity Bank’s
obligations under this paragraph shall survive the termination of this Agreement
and the discharge of BAFC’s obligations hereunder.
 
The Administrative Agent shall be entitled to rely on any communication,
instrument, paper or other document believed by it to be genuine and correct and
to have been signed or sent by the proper Person or Persons. With respect to its
share of liability under this Agreement, JPMorgan Chase or any successor agent,
if a Liquidity Bank, shall have the same
 
-41-

--------------------------------------------------------------------------------


 
rights, power, remedies and privileges as any other Liquidity Bank and may
exercise the same as though it were not the administrative agent of the
Liquidity Banks hereunder.
 
SECTION 10.02 Resignation of the Administrative Agent. The Administrative Agent
may, at any time upon at least forty-five (45) days’ prior written notice to
BAFC, the Servicer, the Guarantor, the Collateral Agent, the Letter of Credit
Agent, the Liquidity Banks and the Depositary, and the Administrative Agent will
at the direction of the Majority Liquidity Banks, resign as Administrative
Agent; provided, however, that, in either case, the resignation of the
Administrative Agent shall not be effective until the Majority Liquidity Banks
shall have agreed to the appointment of another Liquidity Bank to perform the
duties of the Administrative Agent hereunder, such replacement shall have
accepted such appointment and the Letter of Credit Agent shall have delivered to
the successor Administrative Agent, in exchange for the outstanding Letter of
Credit held by the predecessor Administrative Agent, a substitute Letter of
Credit in accordance with the terms of Section 2.01(b) of the Letter of Credit
Reimbursement Agreement and the Letter of Credit. In the event of such
resignation, the Majority Liquidity Banks shall as promptly as practicable
appoint a successor agent to replace the Administrative Agent. If the Majority
Liquidity Banks have not appointed a successor agent within forty-five (45) days
of the Administrative Agent’s resignation notice, the resigning Administrative
Agent shall appoint a successor. Notwithstanding the resignation of the
Administrative Agent hereunder, the provisions of Section 10.01 hereof shall
continue to inure to the benefit of the Administrative Agent in respect of any
action taken or omitted to be taken by the Administrative Agent in its capacity
as such while it was such under this Agreement.
 
SECTION 10.03 Obligations Several. The obligations of the Liquidity Banks
hereunder are several, and neither the Administrative Agent nor any Liquidity
Bank shall be responsible for the obligation of any other Liquidity Bank
hereunder, nor will the failure of any Liquidity Bank to perform any of its
obligations hereunder relieve the Administrative Agent or any other Liquidity
Bank from the performance of its obligations hereunder. Nothing contained in
this Agreement, and no actions taken by the Liquidity Banks or the
Administrative Agent pursuant hereto or in connection with the Liquidity
Commitment shall be deemed to constitute the Liquidity Banks, together or with
the Administrative Agent, a partnership, association, joint venture or other
entity.
 
SECTION 10.04 Multiple Capacities. JPMorgan Chase is serving in the following
capacities for the benefit of BAFC: Administrative Agent, Liquidity Bank and
Depositary. The Liquidity Banks agree that with respect to the obligations of
the Liquidity Banks to lend under the Liquidity Agreement, the Liquidity Loans
made by the Liquidity Banks and the Liquidity Loan Notes issued to such
Liquidity Banks, and with respect to the obligations of JPMorgan Chase as
Administrative Agent and Depositary, JPMorgan Chase shall have the same rights
and powers under any Transaction Document as any other Program Party, and may
exercise the same as though it were not performing such duties specified herein
and therein; and the terms “Liquidity Banks,” “Majority Liquidity Banks,”
“holders of Liquidity Loans Notes,” or any similar terms shall, unless the
context clearly otherwise indicates, include JPMorgan Chase in its individual
capacity. JPMorgan Chase may accept deposits from, lend money to, and
 
-42-

--------------------------------------------------------------------------------


 
generally engage in any kind of banking, trust or other business with any
Program Party or any of their Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from any Program
Party or any of their Affiliates for services in connection with any Transaction
Document and otherwise without having to account for the same to any other
Program Party. The Liquidity Banks expressly waive any conflict of interest or
any similar claims against JPMorgan Chase arising solely out of such multiple
roles of JPMorgan Chase. JP Morgan Chase as a Liquidity Bank, the Administrative
Agent and the Depositary shall have the same rights, powers, remedies and
privileges as any Program Party and may exercise the same as though it were not
acting in multiple capacities in connection with the Transaction Documents.
 
SECTION 10.05 Agent Communications. The Administrative Agent shall provide to
each Liquidity Bank a copy of each material report, certificate, statement or
other communication required to be delivered to it under the Transaction
Documents and which has not been delivered to the Liquidity Banks; provided,
that posting by the Administrative Agent to Intralinks or to a similar
electronic distribution location shall satisfy the requirements of this Section.
 
SECTION 10.06 Documentation Agent and Syndication Agent. Neither the
Documentation Agent nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.
 
ARTICLE XI
 
MISCELLANEOUS
 
SECTION 11.01 Computations. All computations of interest and fees hereunder and
under each Liquidity Loan Note shall be made on the basis of the actual number
of days elapsed over a year of 360 (or with respect to the computation of
interest on Prime Rate Liquidity Loans, 365 or 366, as the case may be) days.
 
SECTION 11.02 Exercise of Rights. No failure or delay on the part of the
Administrative Agent or any Liquidity Bank to exercise any right, power or
privilege under this Agreement and no course of dealing between BAFC and the
Administrative Agent or any Liquidity Bank shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. The rights and remedies herein expressly
provided are cumulative and except to the extent limited under this Agreement
not exclusive of any rights or remedies which the Administrative Agent or any
Liquidity Bank would otherwise have pursuant to law or equity. No notice to or
demand on any party in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances, or constitute a waiver of
the right of the other party to any other or further action in any circumstances
without notice or demand.
 
-43-

--------------------------------------------------------------------------------


 
SECTION 11.03 Amendment and Waiver. (a) Any provision of any Commercial Paper
Program Document to which neither the Administrative Agent nor the Liquidity
Banks are parties, may be amended, waived, supplemented, restated, discharged or
terminated (i) to cure any ambiguity, (ii) to correct any defective provisions
or (iii) to add any other provisions with respect to matters or questions
arising thereunder, which provisions shall not be inconsistent with any other
provisions thereof, without the consent of the Administrative Agent or the
Liquidity Banks; provided such amendment, waiver, supplement or restatement,
does not affect BAFC’s ability to perform its obligations hereunder in any
material adverse respect; and provided, further, that the Administrative Agent
shall have received prior notice thereof together with copies of any
documentation related thereto. Any other amendment, waiver, supplement or
restatement of a provision of a Commercial Paper Program Document (including any
exhibit thereto) shall require the written consent of the Administrative Agent
(acting at the direction of the Majority Liquidity Banks), the Letter of Credit
Agent and BAFC; provided that any such amendment relating to the extension of
the L/C Expiration Date may be made with the prior written consent of the
Administrative Agent, but without the consent of the Liquidity Banks;
provided further, that no such amendment of (a) this Section 11.03, or (b) the
definition of Majority Liquidity Banks may be made without the prior written
consent of the Administrative Agent acting at the direction of all the Liquidity
Banks; provided further, that no change relating to (w) any provision requiring
the ratable funding of Liquidity Loans or the ratable sharing of payments or
setoffs, (x) the amount of the Aggregate Liquidity Commitment or any Liquidity
Bank’s Liquidity Commitment or the principal amount of any Liquidity Loan, (y)
any fees or commissions with respect to, or the interest rates of any Liquidity
Loans, or (z) the extension of the Liquidity Commitment Expiration Date, may be
made without the prior written consent of all the Liquidity Banks affected by
such change; provided further, that any provisions relating to release of the
Assigned Collateral, any change with respect to the amount of the Letter of
Credit Commitment (other than as permitted by Section 2.01(e) of the Letter of
Credit Reimbursement Agreement) or forgiveness of debt, may only be amended,
waived, supplemented or restated with the written consent of BAFC and all the
Secured Parties, with the exception of the Commercial Paper Holders; and
provided further, that the amount of any Liquidity Bank’s Liquidity Commitment
shall not be changed without the consent of such affected Liquidity Bank.
Notwithstanding the preceding sentence of this Section 11.03, any provision of
any Commercial Paper Program Document which by its terms requires the written
consent of all (or a specified Percentage of) the Liquidity Banks, shall not be
amended, waived, supplemented or restated without the prior written consent of
all (or such specified Percentage of) such Liquidity Banks. 
 
(b) Any provision of any other Transaction Document (other than any Commercial
Paper Program Document) may be amended, waived, supplemented, restated,
discharged or terminated with ten (10) Business Days’ prior written notice to
the Administrative Agent, but without the consent of the Administrative Agent or
the Liquidity Banks; provided such amendment, waiver, supplement or restatement
does not (i) render the Series 2000-1 VFC Certificate subordinate in payment to
any other Series under the Trust or otherwise adversely discriminate against the
Series 2000-1 VFC Certificate relative to any other Series under the Trust, (ii)
reduce in any manner the amount of, or delay the timing of, distributions which
are
 
-44-

--------------------------------------------------------------------------------


 
required to be made on or in respect of the Series 2000-1 VFC Certificate, (iii)
change the definition of, the manner of calculating, or in any way the amount
of, the interest of BAFC in the assets of the Trust, (iv) change the definitions
of “Eligible Loans”, “Eligible Obligors”, “Series 2000-1 Allocated Loan Amount”,
“Series 2000-1 Invested Amount” or “Series 2000-1 Target Loan Amount” or, to the
extent used in such definitions, other defined terms used in such definitions,
(v) result in a Mandatory Liquidation Event, (vi) amend Section 15 or 17 of the
Guaranty, (vii) release the Guarantor, (viii) change any provision of the
Guaranty (other than as described in clause (vi) or (vii) above) which adversely
affects the rights or interest of the Liquidity Banks under the Guaranty in any
material respect, (ix) change the ability of the Trustee to declare the
Purchased Loans to be immediately due and payable or the ability of the
Administrative Agent or the Majority Liquidity Banks to directly or indirectly
require the Trustee to do so, (x) increase the Series 2000-1 Maximum Invested
Amount, or (xi) effect any amendment that would cause or permit (A) the Series
2000-1 Invested Amount to exceed the Series 2000-1 Maximum Invested Amount, (B)
the Series 2000-1 Target Loan Amount to exceed the Series 2000-1 Allocated Loan
Amount or (C) the Credits Outstanding to exceed the Aggregate Available
Liquidity Commitment. Any amendment, waiver, supplement or restatement of a
provision of a Transaction Document (including any exhibit thereto) of the type
described in (x) clauses (i), (ii), (iii), (iv), (v), (viii), (ix), (x) or (xi)
in the proviso above shall require the written consent of the Administrative
Agent acting at the direction of the Majority Liquidity Banks, (y) clause (vi)
above shall require the written consent of the Administrative Agent acting at
the direction of all the Liquidity Banks, and (z) clause (vii) above shall
require the written consent of all the Secured Parties, with the exception of
the Commercial Paper Holders. Notwithstanding the foregoing, the Administrative
Agent shall not be bound by any amendment, waiver, supplement or restatement of
the Transaction Documents which affects the rights or duties of the
Administrative Agent under any of the Transaction Documents unless the
Administrative Agent shall have given its prior written consent thereto. BAFC
shall send written notice of any change to any Transaction Document to each
Series 2000-1 Rating Agency. The Servicer shall provide a copy of any change to
the Transaction Documents or the form of Loan Documents to the Administrative
Agent. No change to any Transaction Document (other than the Loan Documents)
will become effective until (i) prior written notice is given to the Series
2000-1 Rating Agencies and (ii) if such amendment is material, the Rating Agency
Condition is satisfied with respect to the Commercial Paper issued by BAFC.
 
SECTION 11.04 Expenses and Indemnification.
 
(a) BAFC shall pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent incurred in connection with the preparation, execution,
delivery, syndication, amendment, modification and waiver of, and of the
Administrative Agent and each Liquidity Bank in connection with the enforcement
of and preservation of rights under, this Agreement, the other Transaction
Documents and the making and repayment of the Liquidity Loans, including the
fees and out-of-pocket expenses
 
-45-

--------------------------------------------------------------------------------


 
of counsel to the Administrative Agent and, if applicable, the Liquidity Banks;
and shall reimburse the Administrative Agent for the reasonable fees and
out-of-pocket expenses of counsel and other third party providers of services to
the Administrative Agent in connection with any amendments, supplements or
waivers to this Agreement.
 
(b) BAFC agrees to indemnify and hold harmless the Administrative Agent and each
Liquidity Bank and each director, officer, employee, affiliate or agent thereof
(each, an “Indemnified Party”) from and against any and all claims, losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) whatsoever which such Indemnified Party may incur
(or which may be claimed against such Indemnified Party) by reason of or in
connection with the Transaction Documents or any transactions contemplated
thereby, except to the extent that any such claims, losses, liabilities
(including liabilities for penalties), actions, suits, judgments, demands,
damages, costs or expenses are determined, in a final judgment of a court of
competent jurisdiction, to result from the willful misconduct or gross
negligence of such Indemnified Party. The foregoing indemnity shall include any
claims, losses, liabilities, (including liabilities for penalties) actions,
suits, judgments, demands, damages, costs or expenses to which the
Administrative Agent or the Liquidity Banks may become subject under the
Securities Act, the Securities Exchange Act of 1934, as amended, or other
federal or state law or regulation arising out of or based upon any untrue
statement or alleged untrue statement of a material fact in any private
placement memorandum, offering memorandum or other material provided to
investors and prospective investors in connection with offers and sales of the
Commercial Paper or any amendments thereof or supplements thereto or arising out
of, or based upon, the omission or the alleged omission to state a material fact
necessary to make the statements in such private placement memorandum, offering
memorandum or other material, or any amendment thereof or supplement thereto, in
light of the circumstances in which they were made, not misleading, provided,
however, that BAFC will not be liable in any such case to the extent that any
such losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, damages, costs or expenses arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact made therein
in conformity with written information furnished to BAFC by or on behalf of such
Indemnified Party specifically for use in connection with the preparation
thereof. Payment of indemnification obligations by BAFC is to be made from
available moneys in accordance with and subject to Articles 5 and 6 of the
Security Agreement.
 
(c) All obligations provided for in this Section 11.04 shall survive any
termination of this Agreement.
 
SECTION 11.05 Successors and Assigns.
 
(a) This Agreement shall bind, and the benefits hereof shall inure to, BAFC, the
Administrative Agent, the Liquidity Banks and their respective successors and
assigns; provided that (i) BAFC may not transfer or assign any or all of its
rights and obligations hereunder without the prior written consent of the
Guarantor, the
 
-46-

--------------------------------------------------------------------------------


 
Administrative Agent and all of the Liquidity Banks and (ii) any attempted
assignment or transfer by BAFC without such consent shall be null and void;
provided further, that no Liquidity Bank shall assign any of its rights and
obligations hereunder, including its rights under the Liquidity Loan Note, to
any Person unless (i) the prior written consent of the Administrative Agent and,
prior to a Mandatory Liquidation Event, the Guarantor which shall not be
unreasonably withheld, shall have been obtained, unless such assignment is made
to an Affiliate of the Liquidity Bank or another Liquidity Bank in which case
only the consent of the Administrative Agent shall be required (such consent not
to be unreasonably withheld); (ii) prior to the effective date of such
assignment, such Person executes and delivers to BAFC the Assignment and
Assumption Agreement substantially in the form of Exhibit B hereto to the effect
that such Person agrees to be bound by the provisions of this Agreement
(including the agreement set forth in Sections 11.12 and 11.17 hereof); (iii)
such Liquidity Bank assigns an amount equal to no less than $5,000,000 (or such
Liquidity Bank’s entire Liquidity Commitment if less than $5,000,000) to the
assignee; (iv) BAFC obtains a letter from each Series 2000-1 Rating Agency then
rating the Commercial Paper to the effect that the assignment will not result in
the downgrading or withdrawal of the rating assigned to the Commercial Paper;
and (v) such Person, if not a U.S. Person, shall provide BAFC with appropriately
executed copies of Internal Revenue Service Form W-8BEN (but only if the
applicable treaty described in such form provides a complete exemption from
federal income tax withholding) or, alternatively, Internal Revenue Service Form
W-8ECI or any successor form with respect to each such Person (x) on or prior to
execution of any such assignment and (y) upon the occurrence of any event which
would require the amendment or resubmission of any such form previously provided
hereunder. Notwithstanding any such assignment, (i) the Depositary shall have no
obligation to communicate with any such assignee when requesting a Liquidity
Loan hereunder but shall communicate any such request to the Administrative
Agent as if such assignment had not been made and (ii) all payments hereunder
shall be made directly to the Administrative Agent as if no such assignment had
occurred.
 
(b) Notwithstanding the foregoing and subject to subsection 11.05(c) below, each
Liquidity Bank may at any time grant participations in, or otherwise transfer
to, any other financial institution (a “Participant”) any Liquidity Loan or
Liquidity Loans. In connection with any such transfer, each such Liquidity Bank,
at its sole discretion, shall be entitled to distribute to any Participant or
potential Participant any information furnished to such Liquidity Bank pursuant
to this Agreement provided the requirements of Section 11.17 hereof are met.
Each Liquidity Bank hereby acknowledges and agrees that any such disposition
will not alter or affect such Liquidity Bank’s direct obligations to BAFC
hereunder, and that BAFC shall have no obligation to have any communication or
relationship with any Participant in order to enforce such obligation of any
such Liquidity Bank to BAFC hereunder. Notwithstanding the foregoing sentence,
it is understood and agreed that any Liquidity Bank may enter into a
participation agreement with a Participant that may provide that such Liquidity
Bank will not agree to any amendment, supplement, modification or waiver
described in the second proviso to the
 
-47-

--------------------------------------------------------------------------------


 
second sentence of Section 11.03 or related to forgiveness of debt without the
consent of such Participant. Each Liquidity Bank shall promptly notify BAFC in
writing of the identity and interest of each Participant upon any such
disposition. The provisions of Section 4.05, Section 4.06 and Section 11.12
hereof shall apply to any direct or indirect Participant provided that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Liquidity Bank would have been entitled to receive
in respect of the amount of the participation transferred by such transferor
Liquidity Bank to such Participant had no such transfer occurred.
 
(c) With respect to any assignment or participation pursuant to this Section
11.05, the Liquidity Banks shall not be permitted to distribute any documents or
other information to any potential assignee, Participant, or any Person with
whom such Liquidity Bank enters into a securitization, hedge transaction or
otherwise in relation to any transaction in which payments are made by reference
to this Agreement or to any obligor under this Agreement (such Person, an “Other
Person”), unless each such assignee, Participant or Other Person shall first
agree in writing that such documents and other information are accepted by it in
accordance with the provisions of Section 11.17 hereof.
 
(d) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection concerning assignments of the Liquidity Loans and
Liquidity Loan Notes relate only to absolute assignments and that such
provisions do not prohibit assignments creating security interests, including,
without limitation, any pledge or assignment by a Liquidity Bank of any
Liquidity Loan Note or any part of the Liquidity Loans to any Federal Reserve
Bank in accordance with applicable law; provided that any sale or foreclosure of
any assignment for security shall be subject to the other provisions of this
subsection relating to absolute assignments.
 
(e) Notwithstanding anything to the contrary contained herein, any Liquidity
Bank (a “Granting Bank”) may grant to a special purpose funding vehicle (a
“SPC”), identified as such in writing from time to time by the Granting Bank to
the Administrative Agent and BAFC, the option to provide to BAFC or the
Depositary in accordance with Section 3.01 all or any part of any Liquidity Loan
that such Granting Bank would otherwise be obligated to make to BAFC or the
Depositary pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Liquidity Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Liquidity Loan, the Granting Bank shall be obligated to make such
Liquidity Loan pursuant to the terms hereof. The making of a Liquidity Loan by
an SPC hereunder shall utilize the Liquidity Commitment of the Granting Bank to
the same extent, and as if, such Liquidity Loan were made by such Granting Bank.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Bank). In furtherance of the foregoing, each party
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to
 
-48-

--------------------------------------------------------------------------------


 
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
11.05, any SPC may (i) with notice to, but without the prior written consent of,
BAFC and the Administrative Agent and without paying any processing fee
therefore, assign all or a portion of its interest in any Liquidity Loan to the
Granting Bank or to any financial institutions (consented to by BAFC and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Liquidity Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Liquidity Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This Section
may not be amended without the written consent of the SPC.
 
SECTION 11.06 Notices, Requests, Demands. Except where telephonic instructions
or notices are authorized herein to be given, all notices, demands, instructions
and other communications required or permitted to be given to or made upon any
party hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail (or other overnight courier service),
postage prepaid, return receipt requested, or by facsimile transmission, and
shall be deemed to be given for purposes of this Agreement on the day that such
writing is delivered or sent to the intended recipient thereof in accordance
with the provisions of this Section. Unless otherwise specified in a notice sent
or delivered in accordance with the foregoing provisions of this Section,
notices, demands, instructions and other communications in writing shall be
given to or made upon the respective parties hereto at their respective Notice
Addressees (or to their respective facsimile transmission numbers), and, in the
case of telephonic instructions or notices, by calling the telephone number or
numbers indicated for such party.
 
If to a Liquidity Bank other than the Administrative Agent, notice shall be made
in accordance with the information set forth with respect to each Liquidity Bank
on the signature page hereto.
 
SECTION 11.07 Survival. All representations and warranties contained in Article
IX shall survive the execution and delivery of this Agreement and each Liquidity
Loan Note and shall continue only so long as and until such time as all
indebtedness hereunder and under Commercial Paper and the Liquidity Loan Notes
shall have been paid in full and the Liquidity Banks no longer have any
Liquidity Commitment hereunder. The provisions of Sections 4.05, 4.06, 10.01,
11.04 and 11.12 hereof shall also survive termination of this Agreement.
 
SECTION 11.08 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND
 
-49-

--------------------------------------------------------------------------------


 
 UNDER EACH LIQUIDITY LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 11.09 Counterparts. This Agreement may be executed in any number of
copies, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument.
 
SECTION 11.10 Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of a Mandatory Liquidation Event, each Liquidity Bank is hereby
authorized at any time or from time to time, without notice to BAFC or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Liquidity Bank to or for the
credit or the account of BAFC against and on account of the obligations and
liabilities of BAFC to such Liquidity Bank under this Agreement and the
Liquidity Loan Notes, including, without limitation, all claims of any nature or
description arising out of or connected with this Agreement or the Liquidity
Loan Notes, irrespective of whether or not such Liquidity Bank shall have made
any demand hereunder and although said obligations, liabilities or claims, or
any of them, shall be contingent or unmatured; provided, however, that the
rights of the Administrative Agent and the Liquidity Banks to the Collateral
Accounts shall be governed by the Security Agreement.
 
If any Liquidity Bank, whether by setoff or otherwise, has payment made to it
upon its Liquidity Loans (other than payments received pursuant to Sections
4.03(c)(ii), 4.05, 4.06 or 11.04) in a greater proportion than that received by
any other Liquidity Bank, such Liquidity Bank agrees, promptly upon demand, to
purchase a portion of the Liquidity Loans held by the other Liquidity Banks so
that after such purchase each Liquidity Bank will hold its ratable proportion of
Liquidity Loans.


SECTION 11.11 Further Assurances. BAFC agrees to do such further acts and things
and to execute and deliver to the Administrative Agent such additional
assignments, agreements, powers and instruments, as the Administrative Agent may
reasonably require or reasonably deem advisable to carry into effect the
purposes of this Agreement or to better assure and confirm unto the
Administrative Agent its rights, powers and remedies hereunder.
 
SECTION 11.12 No Bankruptcy Petition Against BAFC; Liability of BAFC. 
 
(a) Each of the Administrative Agent, Liquidity Banks and the Participants
hereby covenants and agrees that, prior to the date which is one year and one
day after the payment in full of all outstanding Commercial Paper, it will not
institute against, or join with or assist any other Person in instituting
against, BAFC, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any Applicable Insolvency
Laws. This Section 11.12 shall survive the termination of this Agreement.
 
-50-

--------------------------------------------------------------------------------


 
(b) Notwithstanding any other provision hereof or of any other Transaction
Documents, the sole remedy of the Administrative Agent, any Liquidity Bank or
any other Person in respect of any obligation, covenant, representation,
warranty or agreement of BAFC under or related to this Agreement or any other
Transaction Document shall be against the assets of BAFC. Neither the
Administrative Agent, nor any Liquidity Bank nor any other Person shall have any
claim against BAFC to the extent that such assets are insufficient to meet such
obligations, covenant, representation, warranty or agreement (the difference
being referred to herein as a “shortfall”) and all claims in respect of the
shortfall shall be extinguished; provided, however, that the provisions of this
Section 11.12 apply solely to the obligations of BAFC and shall not extinguish
such shortfall for purposes of the obligations of the Guarantor to any Person
under the Guaranty.
 
SECTION 11.13 No Recourse Loan. The obligations of BAFC under this Agreement,
the Liquidity Loan Notes, the Depositary Agreement, the Security Agreement and
all other Transaction Documents are solely the corporate obligations of BAFC. No
recourse shall be had for the payment of any amount owing in respect of
Liquidity Loans or for the payment of any fee hereunder or any other obligation
or claim arising out of or based upon this Agreement, the Liquidity Loan Notes,
the Depositary Agreement, the Security Agreement, or any other Transaction
Document against any member, employee, officer, director or incorporator of
BAFC.
 
SECTION 11.14 Knowledge of BAFC. BAFC shall be entitled to assume that no
Mandatory Liquidation Event shall have occurred and be continuing, unless a
Responsible Officer of BAFC has actual knowledge thereof or BAFC has received
notice from any Person that such Person considers that such a Mandatory
Liquidation Event has occurred and is continuing.
 
SECTION 11.15 Descriptive Headings. The descriptive headings of the various
sections of this Agreement are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.
 
SECTION 11.16 Consent to Jurisdiction and Service of Process. The parties
irrevocably agree that any legal proceeding in respect of this Agreement may be
brought in the courts of the State of New York sitting in the Borough of
Manhattan or the United States District Court of the Southern District of New
York (collectively, the “Specified Courts”). The parties hereby irrevocably
submit to the nonexclusive jurisdiction of the state and federal courts of the
State of New York. The parties hereby irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement brought in any Specified Court, and hereby further irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. The parties further irrevocably
consent to the service of process out of any of the Specified Courts in any such
suit, action or proceeding by the mailing of copies thereof by certified mail,
return receipt requested, postage
 
-51-

--------------------------------------------------------------------------------


 
prepaid, to any party at its address as provided in this Agreement or as
otherwise provided by applicable law. Nothing herein shall affect the right of
any party to commence proceedings or otherwise proceed against any other party
in any jurisdiction or to serve process in any other manner permitted by
applicable law. The parties hereto agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.
 
SECTION 11.17 Confidentiality. Each Liquidity Bank and the Administrative Agent
hereby agree that all knowledge of information, practices, books, correspondence
and records provided to it by BAFC is to be regarded as confidential information
and agrees that (i) it shall retain in strict confidence and shall use
reasonable efforts to ensure that its representatives retain in strict
confidence and will not disclose without the prior written consent of BAFC any
or all of such information, practices, books, correspondence and records
furnished to them and (ii) it will not, and will use its best efforts to ensure
that its representatives will not, make any use whatsoever (other than for the
purposes contemplated by this Agreement and the other Transaction Documents) of
any of such information, practices, books, correspondence and records without
the prior written consent of BAFC, unless such information is generally
available to the public or is required by law, regulation, court order, stock
exchnage or by any regulatory authority having jurisdiction over it, to be
disclosed.
 
This Section 11.17 shall survive the termination of this Agreement.


SECTION 11.18 Final Agreement. THIS WRITTEN AGREEMENT AND THE LIQUIDITY LOAN
NOTES REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
SECTION 11.19 U.S.A. PATRIOT Act.  Each Liquidity Bank hereby notifies BAFC that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies BAFC, which information includes
the name and address of BAFC and other information that will allow such
Liquidity Bank to identify BAFC in accordance with the Act.
 
 
[signature page follows]
 
-52-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Seventh Amended and Restated Liquidity Agreement to be duly executed and
delivered as of the date first above written.
 

   
BUNGE ASSET FUNDING CORP.
 
By:  /s/ Hunter Smith
Printed Name: Hunter Smith
Title: President


--------------------------------------------------------------------------------






   
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Liquidity Bank
 
By:  /s/ Barbara A. Marks
Printed Name: Barbara A. Marks
Title: Vice President

 


--------------------------------------------------------------------------------






   
CITIBANK, N.A.,
as Liquidity Bank
 
By:  /s/ John Judge
Printed Name: John Judge
Title: Vice President


--------------------------------------------------------------------------------






   
BNP PARIBAS,
as Documentation Agent and Liquidity Bank
 
By:  /s/ Florence Pourchet
Printed Name: Florence Pourchet
Title: Managing Director
 
By:  /s/ Robert J. Munczinski
Printed Name: Robert J. Munczinski
Title: Managing Director





--------------------------------------------------------------------------------






   
CREDIT SUISSE, ACTING THROUGH ITS
CAYMAN ISLANDS BRANCH,
as Documentation Agent
 
By:  /s/ Karl Struder
Printed Name: Karl Struder
Title: Director
 
By:  /s/ Alain Schmid
Printed Name: Alain Schmid
Title: Assistant Vice President





--------------------------------------------------------------------------------






   
CREDIT SUISSE, ACTING THROUGH ITS
CAYMAN ISLANDS BRANCH,
as Liquidity Bank
 
By:  /s/ Karl Struder
Printed Name: Karl Struder
Title: Director
 
By:  /s/ Alain Schmid
Printed Name: Alain Schmid
Title: Assistant Vice President





--------------------------------------------------------------------------------






   
COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., "RABOBANK
INTERNATIONAL", NEW YORK BRANCH,
as Documentation Agent and Liquidity Bank
 
By:  /s/ John L. Church
Printed Name: John L. Church
Title: Executive Director
 
By:  /s/ Rebecca Morrow
Printed Name: Rebecca Morrow
Title: Executive Director





--------------------------------------------------------------------------------






   
BANK OF TOKYO-MITSUBISHI UFJ TRUST
COMPANY,
as Liquidity Bank
 
By: /s/ Jesse A. Reid, Jr.
Printed Name: Jesse A. Reid, Jr.
Title: Vice President and Manager





--------------------------------------------------------------------------------






   
CALYON NEW YORK BRANCH,
as Liquidity Bank
 
By:  /s/ Greg Hennnfent
Printed Name: Greg Hennnfent
Title: Director
 
By:  /s/ Blake Wright
Printed Name: Blake Wright
Title: Managing Director







--------------------------------------------------------------------------------






   
HSBC BANK USA, NATIONAL
ASSOCIATION,
as Liquidity Bank
 
By:  /s/ Alan Vitulich
Printed Name: Alan Vitulich
Title: Vice President





--------------------------------------------------------------------------------






   
SUNTRUST BANK,
as Liquidity Bank
 
By:  /s/ Hugh Brown
Printed Name: Hugh Brown
Title: Director





--------------------------------------------------------------------------------






   
THE ROYAL BANK OF SCOTLAND PLC,
as Liquidity Bank
 
By:  /s/ Stephen Loizou
Printed Name: Stephen Loizou
Title: Associate Director





--------------------------------------------------------------------------------






   
MORGAN STANLEY BANK,
as Liquidity Bank
 
By:  /s/ Daniel Twenge
Printed Name: Daniel Twenge
Title: Authorized Signatory





--------------------------------------------------------------------------------






   
BANK OF MONTREAL,
as Liquidity Bank
 
By:  /s/ Robert H. Wolohan
Printed Name: Robert H. Wolohan
Title: Vice President





--------------------------------------------------------------------------------






   
ABN AMRO BANK N.V.,
as Liquidity Bank
 
By:   /s/ Alexander M. Blodi
Printed Name: Alexander M. Blodi
Title: Managing Director
 
By:  /s/ David Carrington
Printed Name: David Carrington
Title: Director





--------------------------------------------------------------------------------






   
DEUTSCHE BANK AG,
NEW YORK BRANCH,
as Liquidity Bank
 
By:  /s/ Heidi Sandquist
Printed Name: Heidi Sandquist
Title: Vice President




   
By:  /s/ Ming K. Chu
Printed Name: Ming K. Chu
Title: Vice President





--------------------------------------------------------------------------------






   
ING BANK N.V.,
as Liquidity Bank
 
By:  /s/ M.A. Moolenburgh
Printed Name: M.A. Moolenburgh
Title: Director
 
By:  /s/ L. Vriens
Printed Name: L. Vriens
Title: Director





--------------------------------------------------------------------------------






   
SOCIETE GENERALE,
as Liquidity Bank
 
By:  /s/ Sebastien Ribatto
Printed Name: Sebastien Ribatto
Title: Managing Dircetor





--------------------------------------------------------------------------------






   
STANDARD CHARTERED BANK,
NEW YORK BRANCH
as Liquidity Bank
 
By:  /s/ Joel Martinez
Printed Name: Joel Martinez
Title: Syndications, Capital Markets
         
By:  /s/ Andrew Y. Ng
Printed Name: Andrew Y. Ng
Title: Director





--------------------------------------------------------------------------------






   
BANCO BILBAO VIZCAYA ARGENTARIA S.A.,
as Liquidity Bank
 
By:  /s/ Emilio de las Heras
Printed Name: Emilio de las Heras
Title: Head of New York





--------------------------------------------------------------------------------






   
AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED,
as Liquidity Bank
 
By:  /s/ John W. Wade
Printed Name: John W. Wade
Title: Director





--------------------------------------------------------------------------------






   
FORTIS BANK SA/NV CAYMAN ISLANDS BRANCH,
as Liquidity Bank
 
By:  /s/ C. Roberts
Printed Name: C. Roberts
Title: Managing Director
 
By:  /s/ J. Jimenez
Printed Name: J. Jimenez
Title: Director





--------------------------------------------------------------------------------






   
BARCLAYS BANK PLC,
as Liquidity Bank
 
By:  /s/ Esther Carr
Printed Name: Esther Carr
Title: Manager





--------------------------------------------------------------------------------






   
MIZHUO CORPORATE BANK, LTD.,
as Liquidity Bank
 
By:  /s/ Robert Gallagher
Printed Name: Robert Gallagher
Title: Senior Vice President





--------------------------------------------------------------------------------






   
BANCO SANTANDER CENTERAL HISPANO,
S.A., NEW YORK BRANCH,
as Liquidity Bank
 
By:  /s/ Carlos de Paula
Printed Name: Carlos de Paula
Title: Executive Director
 
By:  /s/ Ignacio Campillo
Printed Name: Ignacio Campillo
Title: Executive Director





--------------------------------------------------------------------------------






   
THE BANK OF NOVA SCOTIA,
as Liquidity Bank
 
By:  /s/ Frans Braniotis
Printed Name: Frans Braniotis
Title: Managing Director





--------------------------------------------------------------------------------






   
KBC BANK N.V.
as Liquidity Bank
 
By:  /s/ B. Van Leuven
Printed Name: B. Van Leuven
Title: Relationship Manager
         
By:  /s/ Paul D'Haeyer
Printed Name: Paul D'Haeyer
Title: General Manager





--------------------------------------------------------------------------------






   
CIBC INC.,
as Liquidity Bank
 
By:  /s/ Dominic J. Sorresso
Printed Name: Dominic J. Sorresso
Title: Executive Director





--------------------------------------------------------------------------------






   
UNICREDITO ITALIANO S.P.A.,
NEW YORK BRANCH,
as Liquidity Bank
 
By:  /s/ Christopher Eldin
Printed Name: Christopher Eldin
Title: First Vice President
 
By:  /s/ Charles Michael
Printed Name: Charles Michael
Title: Vice President


 

--------------------------------------------------------------------------------


 
ANNEX Y
 
 
Liquidity Commitments
Expiration Date: June 11, 2012
                       
Banks
 
Percentage of Aggregate
Liquidity Commitment
 
Dollar
Amount
 
JPMorgan Chase Bank, N.A.
   
7.50%
 
$
45,000,000
 
Citibank, N.A.
   
7.50%
 
$
45,000,000
 
BNP Paribas
   
5.00%
 
$
30,000,000
 
Credit Suisse, acting through its Cayman Islands Branch
   
5.00%
 
$
30,000,000
 
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”,
New York Branch
   
5.00%
 
$
30,000,000
 
Bank of Tokyo-Mitsubishi UFJ Trust Company
   
4.17%
 
$
25,000,000
 
Calyon New York Branch
   
4.17%
 
$
25,000,000
 
HSBC Bank USA, National Association
   
4.17%
 
$
25,000,000
 
SunTrust Bank
   
4.17%
 
$
25,000,000
 
The Royal Bank of Scotland PLC
   
4.17%
 
$
25,000,000
 
Morgan Stanley Bank
   
4.17%
 
$
25,000,000
 
Bank of Montreal
   
4.17%
 
$
25,000,000
 
ABN AMRO Bank N.V.
   
3.33%
 
$
20,000,000
 
Deutsche Bank AG, New York Branch
   
3.33%
 
$
20,000,000
 
ING Bank N.V.
   
3.33%
 
$
20,000,000
 
Societe Generale
   
3.33%
 
$
20,000,000
 
Standard Chartered Bank, New York Branch
   
3.33%
 
$
20,000,000
 
Banco Bilbao Vizcaya Argentaria S.A.
   
3.33%
 
$
20,000,000
 
Australia and New Zealand Banking Group Limited
   
3.33%
 
$
20,000,000
 
Fortis Bank SA/NV Cayman Islands Branch
   
3.33%
 
$
20,000,000
 
Barclays Bank PLC
   
3.33%
 
$
20,000,000
 
Mizhuo Corporate Bank, LTD.
   
3.33%
 
$
20,000,000
 
Banco Santander Centeral Hispano, S.A., New York Branch
   
1.67%
 
$
10,000,000
 
The Bank of Nova Scotia
   
1.67%
 
$
10,000,000
 
KBC Bank N.V.
   
1.67%
 
$
10,000,000
 
CIBC Inc.
   
1.67%
 
$
10,000,000
 
Unicredito Italiano S.P.A., New York Branch
   
0.83%
 
$
5,000,000
 
TOTAL
   
100.0%
 
$
600,000,000
 

 
 
Y-1

--------------------------------------------------------------------------------


 
EXHIBIT A to
Liquidity Agreement
 
BUNGE ASSET FUNDING CORP.
 
LIQUIDITY LOAN NOTE
 
$_______________
New York, New York
[_____________], 2007
 
FOR VALUE RECEIVED, BUNGE ASSET FUNDING CORP., a Delaware corporation (“BAFC”),
hereby promises to pay to the order of ______________________________ (the
“Liquidity Bank”), in lawful money of the United States of America in
immediately available funds, at the office of the Administrative Agent (as
defined in the Liquidity Agreement referred to below) located at New York, New
York, on the Liquidity Commitment Expiration Date (as defined in the Liquidity
Agreement referred to below) the principal sum of __________________________ or,
if less, then the unpaid principal amount of all Liquidity Loans (as defined in
the Liquidity Agreement) made by the Liquidity Bank pursuant to the Liquidity
Agreement.
 
BAFC promises also to pay interest on the unpaid principal amount of each
Liquidity Loan made by the Liquidity Bank in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 3.03 of
the Liquidity Agreement.
 
This Liquidity Loan Note evidences indebtedness incurred under and is subject to
the terms and provisions of and entitled to the benefits of a Seventh Amended
and Restated Liquidity Agreement, dated as of June 11, 2007 (as from time to
time in effect, the “Liquidity Agreement”), among BAFC, certain lenders
(including the Liquidity Bank) and JPMorgan Chase Bank, N.A., as agent for such
lenders (the “Administrative Agent”). This Note is secured by the Fourth Amended
and Restated Security Agreement dated as of June 28, 2004, as from time to time
in effect, among BAFC, the Administrative Agent, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York Branch, as
Letter of Credit Agent, the Servicer and The Bank of New York, as Collateral
Agent.
 
As provided in the Liquidity Agreement, this Note is subject to voluntary and
mandatory prepayment, in whole or in part.
 
In case a Mandatory Liquidation Event (as defined in the Liquidity Agreement)
shall occur and be continuing, the principal of and accrued interest on this
Liquidity Loan Note may be declared to be due and payable in the manner and with
the effect provided in the Liquidity Agreement.
 
BAFC hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

A-1

--------------------------------------------------------------------------------



THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.
 
BUNGE ASSET FUNDING CORP.
 
By:  ______________________________________
Printed Name:  ______________________________
Title:  _____________________________________
 
A-2

--------------------------------------------------------------------------------


 
EXHIBIT B to
Liquidity Agreement
 
FORM OF ASSIGNMENT AND ASSUMPTION


Reference is made to the Seventh Amended and Restated Liquidity Agreement, dated
as of June 11, 2007 (the “Liquidity Agreement”), among Bunge Asset Funding
Corp., JP Morgan Chase Bank, N.A. as Administrative Agent and the Liquidity
Banks named therein. Terms defined in the Liquidity Agreement are used herein
with the same meaning.
 
The “Assignor” and the “Assignee” referred to on Annex 1 agree as follows:
 
1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Liquidity Agreement as of the date
hereof equal to the percentage interest specified on Annex 1 of all outstanding
rights and obligations under the Liquidity Agreement. After giving effect to
such sale and assignment, the Assignee’s Percentage of the Aggregate Liquidity
Commitment and the amount of Liquidity Loans owing to the Assignee will be as
set forth on Annex 1.
 
2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Transaction Documents or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Program Party or
the performance or observance by any Program Party of any of its obligations
under the Transaction Documents or any other instrument or document furnished
pursuant thereto; and (iv) attaches the Liquidity Loan Note or Notes held by the
Assignor and requests that the Administrative Agent exchange such Liquidity Loan
Note or Notes for a new Liquidity Loan Note or Notes payable to the order of the
Assignee in an amount equal to the Percentage of the Aggregate Liquidity
Commitment assumed by the Assignee pursuant hereto or new Liquidity Loan Notes
payable to the order of the Assignee in an amount equal to the Percentage of the
Aggregate Liquidity Commitment assumed by the Assignee pursuant hereto and to
the order of the Assignor in an amount equal to the Percentage of the Aggregate
Liquidity Commitment retained by the Assignor under the Liquidity Agreement,
respectively, as specified on Annex 1.
 
3. The Assignee (i) confirms that it has received a copy of the Liquidity
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent,

B-1

--------------------------------------------------------------------------------



the Assignor or any other Liquidity Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Liquidity Agreement;
(iii) attaches the letters from each Series 2000-1 Rating Agency required by
subsection 11.05(a)(iv) of the Liquidity Agreement; (iv) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Liquidity Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Liquidity Agreement are required to be performed by it as a
Liquidity Bank (including the obligations set forth at Sections 11.12 and 11.17
of the Liquidity Agreement); and (vi) attaches any U.S. Internal Revenue Service
form required under subsection 11.05(a)(v) of the Liquidity Agreement.
 
4. Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent and the Guarantor for acceptance. The
effective date for this Assignment and Assumption (the “Effective Date”) shall
be the date of acceptance hereof by the Administrative Agent and the Guarantor,
unless otherwise specified on Annex 1.
 
5. Upon such acceptance by the Administrative Agent and the Guarantor, as of the
Effective Date, (i) the Assignee shall be a party to the Liquidity Agreement
and, to the extent provided in this Assignment and Assumption, have the rights
and obligations of a Liquidity Bank thereunder and (ii) the Assignor shall, to
the extent provided in this Assignment and Assumption, relinquish its rights and
be released from its obligations under the Liquidity Agreement.
 
6. Upon such acceptance by the Administrative Agent, from and after the
Effective Date, the Administrative Agent shall make all payments under the
Liquidity Agreement and the Liquidity Loan Notes in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and commitment fees with respect thereto) to the Assignee. The Assignor
and Assignee shall make all appropriate adjustments in payments under the
Liquidity Agreement and the Liquidity Loan Notes for periods prior to the
Effective Date directly between themselves.
 
7. This Assignment and Assumption shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
8. This Assignment and Assumption may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Annex 1 to this Assignment and Assumption by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
 

B-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Assignor and the Assignee have caused Annex 1 to this
Assignment and Assumption to be executed by their officers thereunto duly
authorized as of the date specified thereon.
 
 
B-3

--------------------------------------------------------------------------------


 
ANNEX 1
TO
ASSIGNMENT AND ASSUMPTION
 
Percentage of Aggregate Liquidity Commitment assigned:
   
__________
%
         
Assignee’s Percentage of the Aggregate Liquidity Commitment (in Dollars) and
Principal Amount of Liquidity Loan Note payable to Assignee after giving effect
to such sale and assignment:
 
$

__________
           
Principal Amount of Liquidity Loans payable to Assignee after giving effect to
such sale and assignment:
 
$
----
           
Assignor’s Percentage of the Aggregate Liquidity Commitment after giving effect
to such sale and assignment:
   
__________
%
         
Assignor’s Percentage of the Aggregate Liquidity Commitment (in Dollars) and
Principal Amount of Liquidity Loan Note payable to Assignor after giving effect
to such sale and assignment:
 
$
__________
           
Principal Amount of Liquidity Loans payable to Assignor after giving effect to
such sale and assignment:
 
$
----
 


--------------------------------------------------------------------------------



Effective Date (if other than date of acceptance by Administrative Agent):    ,
20__
 
 
[__________________________________],
as Assignor,
 
 
By_________________________________
Title________________________________
Dated ___________, 20__
 

--------------------------------------------------------------------------------


 
[_________________________________],
as Assignee
 
 
By_________________________________
Title________________________________
Dated _____________, 20__
 
 
 
Accepted this ____ day of __________ 20__
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By________________________________
Title_______________________________
Dated _____________, 20__
 
BUNGE LIMITED,
as Guarantor
 
By_________________________________
Title________________________________
Dated ______________, 20__
 

--------------------------------------------------------------------------------



 


 